              Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 1 of 49



 1   Robert S. Green (State Bar No. 136183)
     James Robert Noblin (State Bar No. 114442)
 2   GREEN & NOBLIN, P.C.
     2200 Larkspur Landing Circle, Suite 101
 3   Larkspur, CA 94939
     Telephone: (415) 477-6700
 4   Facsimile: (415) 477-6710
     Email: gnecf@classcounsel.com
 5

 6   Liaison Counsel for Plaintiff

 7   [additional counsel on signature page]

 8                             IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
 9
10    JUDE CHAMBERLAIN, derivatively on behalf
      of STITCH FIX, INC.,
11
                                                         Case No.:
             Plaintiff,
12
             v.
13

14    KATRINA LAKE, PAUL YEE, MIKE C.
      SMITH, STEVEN ANDERSON, J. WILLIAM
15    GURLEY, MARKA HANSEN, KIRSTEN
      LYNCH, and SHARON MCCOLLAM,
16

17           Defendants,

18           and

19    STITCH FIX, INC.,
20           Nominal Defendant.
21

22
                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
23
                                         DEMAND FOR JURY TRIAL
24

25

26

27

28

                                     Verified Shareholder Derivative Complaint
                 Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 2 of 49



 1
                                                INTRODUCTION
 2
            Plaintiff Jude Chamberlain (“Plaintiff”), by his undersigned attorneys, derivatively and on behalf
 3
     of Nominal Defendant Stitch Fix, Inc. Corporation (“Stitch Fix” or the “Company”), files this Verified
 4
     Shareholder Derivative Complaint against Individual Defendants Katrina Lake, Paul Yee, Mike C.
 5
     Smith, Steven Anderson, J. William Gurley, Marka Hansen, Kirsten Lynch, and Sharon McCollam
 6
     (collectively, the “Individual Defendants,” and together with Stitch Fix, the “Defendants”) for breaches
 7
     of their fiduciary duties as directors and/or officers of Stitch Fix, unjust enrichment, waste of corporate
 8
     assets, and for contribution under Sections 10(b) and 21D of the Securities Exchange Act of 1934 (the
 9
     “Exchange Act”). As for Plaintiff’s complaint against the Individual Defendants, he alleges the
10
     following based upon personal knowledge as to his and his own acts, and information and belief as to all
11
     other matters, based upon, inter alia, the investigation conducted by and through his attorneys, which
12
     included, among other things, a review of the Defendants’ public documents, conference calls, and
13
     announcements made by Defendants, United States Securities and Exchange Commission (“SEC”)
14
     filings, wire and press releases published by and regarding Stitch Fix, legal filings, news reports,
15
     securities analysts’ reports and advisories about the Company, and information readily obtainable on the
16
     Internet. Plaintiff believes that substantial evidentiary support will exist for the allegations set forth
17
     herein after a reasonable opportunity for discovery.
18
                                          NATURE OF THE ACTION
19
            1.       This is a shareholder derivative action that seeks to remedy wrongdoing committed by
20
     Stitch Fix’s directors and officers from June 8, 2018 through the present (the “Relevant Period”).
21
            2.       Stitch Fix is an online fashion retail company founded in 2011, based out of San
22
     Francisco, California. The Company’s primary offering is a personalized fashion subscription service,
23
     whereby the Company ships curated boxes of clothing and other apparel, referred to by the Company as
24
     “Fixes,” to prospective clients, who may pick and choose which items to keep or return.
25
            3.       The Company purports to differentiate itself from its competitors through the use of data
26
     science. The Company represents that it makes use of proprietary algorithms and other data analytics
27

28
                                                        1
                                    Verified Shareholder Derivative Complaint
                 Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 3 of 49



 1
     tools to gather swathes of data about its customers’ fashion tastes, allowing the Company’s stylists to
 2
     tailor the Company’s Fixes to individual customers’ specific preferences.
 3
            4.       Due to the subscription-based nature of the Company’s primary offering, one of the “key
 4
     metrics” investors use to gauge the Company’s profitability is the number and growth of the Company’s
 5
     “Active Clients,” which the Company defines as customers who have received a Fix from the Company
 6
     during a given 12-month period, and have elected to keep or return some or all of the items in the Fix.
 7
     As the Company has grown over the years, Active Client growth has only grown in importance as a
 8
     gauge of the Company’s future prospects, as it will indicate whether the Company’s overall growth will
 9
     continue indefinitely, or begin to stagnate once all of the “low-hanging fruit” clients have been secured.
10
            5.       Prior to the beginning of the Relevant Period, the Company consistently reported strong
11
     Active Client growth. During the fiscal year ended August 2, 2014, the Company reported 261,000
12
     Active Clients, which surged to 867,000 during the following year, 1.67 million the next year, 2.19
13
     million the year after, and finally 2.74 million for the fiscal year ended July 28, 2018.
14
            6.       In 2017, amidst this strong Active Client growth, the Company launched a national
15
     television advertisement campaign. Thereafter, in the months leading up to the beginning of the
16
     Relevant Period, the Company’s Chief Executive Officer (“CEO”), Defendant Lake, would represent on
17
     numerous occasions that the Company’s television advertisement campaign was an integral driver of the
18
     Company’s continued Active Client growth. For example, during a conference call held on March 12,
19
     2018 to discuss the Company’s earnings for the fiscal quarter ended January 27, 2018, Defendant Lake
20
     asserted that the Company’s TV advertisements were directly linked to increased signs-ups (i.e., new
21
     Active Clients).
22
            7.       However, unbeknownst to the investing public, the Individual Defendants had in fact
23
     halted the Company’s national television advertisement campaign for 10 weeks out of the 13 weeks in
24
     the fiscal quarter ended April 28, 2018, or approximately 80% of the quarter. This decision was made
25
     well before the beginning of the Relevant Period. Even more importantly, for the first time in the
26
     Company’s history, Active Client growth had all but grinded to a standstill during the quarter.
27

28
                                                         2
                                     Verified Shareholder Derivative Complaint
                  Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 4 of 49



 1
             8.       Nonetheless, the Individual Defendants personally made and caused the Company to
 2
     make multiple statements through SEC filings, press releases, and conferences during the Relevant
 3
     Period assuring the investing public that the Company was maintaining the levels of positive Active
 4
     Client growth the Company had consistently experienced prior to the Relevant Period, and that this
 5
     growth was being driven, in large part, by the Company’s television advertising campaign.
 6
             9.       The market reacted favorably in response to the false and misleading statements
 7
     disseminated during the Relevant Period. Various news outlets and investors issued optimistic reports on
 8
     the Company, and the price of the Company’s stock swelled to an all-time high of $51.19 per share at
 9
     the close of trading on September 17, 2018. Meanwhile, certain of the Individual Defendants sold large
10
     quantities of their shares at artificially inflated prices, collecting millions of dollars in proceeds.
11
             10.      The truth emerged during after-market hours on October 1, 2018, when the Company
12
     issued a press release and letter to shareholders, revealing, for the first time, that the Company had in
13
     fact discontinued its television advertising campaign for nearly the entirety of the fiscal quarter ended
14
     April 28, 2018, and that the Company’s Active Client growth had plummeted, with the number of
15
     Active Clients remaining essentially unchanged from the prior quarter.
16
             11.      Analysts reacted to these revelations with surprise and disappointment, as did the market,
17
     with the price of the Company’s stock plunging from $44.63 per share at the close of trading on October
18
     1, 2018, to $28.94 per share at the close of trading on October 2, 2018, representing a shocking loss in
19
     value of over 35%.
20
             12.      As of December 10, 2019, the Company’s stock trades as low as $26.23 per share, nearly
21
     half of the peak price the Company’s stock had reached during the Relevant Period.
22
             13.      During the Relevant Period, the Individual Defendants breached their fiduciary duties by
23
     personally making and/or causing the Company to make to the investing public a series of materially
24
     false and misleading statements regarding the Company’s business, operations, and prospects.
25
     Specifically, the Individual Defendants willfully or recklessly made and/or caused the Company to make
26
     false and misleading statements to the investing public that failed to disclose, inter alia, that: (1) the
27
     Company’s Active Client growth had stagnated significantly; (2) the Company had planned to, and did,
28
                                                          3
                                      Verified Shareholder Derivative Complaint
              Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 5 of 49



 1
     discontinue its national television advertisement campaign for 10 out of the 13 weeks comprising the
 2
     fiscal quarter ended April 28, 2018; (3) the cessation of the Company’s national television advertisement
 3
     campaign was a major contributing factor to the stagnation of the Company’s Active Client growth; (4)
 4
     as a result of the Company’s stagnated Active Client growth, the Company’s financial prospects and
 5
     purported “positive momentum” were far weaker than the Company had represented to the investing
 6
     public; and (5) the Company failed to maintain internal controls. As a result of the foregoing, the
 7
     Company’s public statements were materially false and misleading at all relevant times.
 8
            14.     The Individual Defendants also breached their fiduciary duties by failing to correct and/or
 9
     causing the Company to fail to correct these false and misleading statements and omissions of material
10
     fact to the investing public, while three of the Individual Defendants engaged in lucrative insider sales,
11
     netting proceeds of over $17.8 million.
12
            15.     Additionally, in breach of their fiduciary duties, the Individual Defendants caused the
13
     Company to fail to maintain adequate internal controls.
14
            16.     In light of the Individual Defendants’ misconduct, which has subjected Stitch Fix, its
15
     CEO, its Chief Financial Officer (CFO), and its President and Chief Operating Officer (“COO”) to being
16
     named as defendants in a consolidated federal securities fraud class action lawsuit pending in the United
17
     States District Court for the Northern District of California (the “Securities Class Action”), the need to
18
     undertake internal investigations, the need to implement adequate internal controls over its financial
19
     reporting, the losses from the waste of corporate assets, the losses due to the unjust enrichment of the
20
     Individual Defendants who were improperly over-compensated by the Company and/or who benefitted
21
     from the wrongdoing alleged herein, the Company will have to expend many millions of dollars.
22
            17.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants, most
23
     of whom are the Company’s current directors, their collective engagement in fraud, the substantial
24
     likelihood of the directors’ liability in this derivative action and the CEO’s, CFO’s, and President and
25
     COO’s liability in the Securities Class Action, their being beholden to each other, their longstanding
26
     business and personal relationships with each other, and their not being disinterested and/or independent
27
     directors, a majority of Stitch Fix’s Board of Directors (the “Board”) cannot consider a demand to
28
                                                        4
                                    Verified Shareholder Derivative Complaint
               Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 6 of 49



 1
     commence litigation against themselves on behalf of the Company with the requisite level of
 2
     disinterestedness and independence.
 3
                                            JURISDICTION AND VENUE
 4
             18.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because
 5
     Plaintiff’s claims raise a federal question under Section 10(b) of the Exchange Act, 15. U.S.C. § 78j(b),
 6
     and Section 21D of the Exchange Act, 15 U.S.C. § 78u-4(f).
 7
             19.     Plaintiff’s claims also raise a federal question pertaining to the claims made in the
 8
     Securities Class Action based on violations of the Exchange Act.
 9
             20.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28
10
     U.S.C. § 1367(a).
11
             21.     This derivative action is not a collusive action to confer jurisdiction on a court of the
12
     United States that it would not otherwise have.
13
             22.     The Court has personal jurisdiction over each of the Defendants because each Defendant
14
     is either a corporation incorporated in this District, or he or she is an individual who has minimum
15
     contacts with this District to justify the exercise of jurisdiction over them.
16
             23.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because a
17
     substantial portion of the transactions and wrongs complained of herein occurred in this District, and the
18
     Defendants have received substantial compensation in this District by engaging in numerous activities
19
     that had an effect in this District.
20
             24.     Venue is proper in this District because Stitch Fix and the Individual Defendants have
21
     conducted business in this District, and Defendants’ actions have had an effect in this District.
22
                                                       PARTIES
23
             Plaintiff
24
             25.     Plaintiff is a current shareholder of Stitch Fix common stock. Plaintiff has continuously
25
     held Stitch Fix common stock at all relevant times.
26
             Nominal Defendant Stitch Fix
27

28
                                                          5
                                      Verified Shareholder Derivative Complaint
                 Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 7 of 49



 1
                26.      Stitch Fix is a Delaware corporation with its principal executive offices at 1 Montgomery
 2
     Street, Suite 1500, San Francisco, California 94104. Stitch Fix’s shares trade on the NASDAQ Global
 3
     Select Market (“NASDAQ-GS”) under the ticker symbol “SFIX.” Stitch Fix’s common stock is divided
 4
     into publicly traded Class A stock, which confers one vote per share, and non-public Class B stock,
 5
     which confers ten votes per share. The Company’s Class B stock converts to Class A stock upon transfer
 6
     or sale.
 7
                Defendant Lake
 8
                27.      Defendant Katrina Lake (“Lake”) founded Stitch Fix and has served as the Company’s
 9
     CEO since 2011. According to the Company’s Schedule 14A filed with the SEC on November 7, 2019
10
     (the “2019 Proxy Statement”), as of October 21, 2019, Defendant Lake beneficially owned 142,800
11
     shares of the Company’s Class A common stock. Defendant Lake also beneficially owned 12,588,874
12
     shares of the Company’s Class B common stock, which represented 27% of the Company’s outstanding
13
     shares of Class B common stock on that date. Given that the price per share of the Company’s Class A
14
     common stock at the close of trading on October 21, 2019 was $22.99, Defendant Lake owned
15
     approximately $3.28 million worth of Stitch Fix stock.
16
                28.      For the fiscal year ended August 3, 2019, Defendant Lake received $5,327,433 in
17
     compensation from the Company. This included $637,288 in salary, $2,067,457 in stock awards,
18
     $2,399,998 in option awards, and $222,690 in non-equity incentive plan compensation.
19
                29.      During the period of time when the Company materially misstated information to the
20
     investing public to keep the stock price inflated, and before the scheme was exposed, Defendant Lake
21
     made the following sales of the Company’s Class A common stock:
22                         Date           Number of Shares            Price               Proceeds
                       June 18, 2018          66,666                 $25.73              $1,715,582
23
                       June 19, 2018          66,666                 $26.27              $1,751,049
24                     June 20, 2018          66,668                 $25.90              $1,726,501
                       July 16, 2018          66,666                 $32.75              $2,183,511
25                     July 17, 2018          66,666                 $32.87              $2,191,378
                       July 18, 2018          66,668                 $34.55              $2,303,579
26
                      August 20, 2018         50,000                 $32.82              $1,641,150
27

28
                                                            6
                                        Verified Shareholder Derivative Complaint
              Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 8 of 49



 1
     Thus, in total, before the fraud was exposed, she sold 450,000 Company shares on inside information,
 2
     for which she received approximately $13.5 million. Her insider sales made with knowledge of material
 3
     non-public information before the material misstatements and omissions were exposed demonstrates her
 4
     motive in facilitating and participating in the scheme.
 5
            30.     The Company’s 2019 Proxy Statement stated the following about Defendant Lake:
 6
            Katrina Lake. Ms. Lake is our founder and has served as our Chief Executive Officer and
 7          a member of our Board since our inception in 2011. Ms. Lake holds a B.A. in Economics
            from Stanford University and an M.B.A. from Harvard University. We believe that
 8
            Ms. Lake is qualified to serve as a member of our Board based on the perspective and
 9          experience she brings as our Founder and Chief Executive Officer.

10          Other Public Company Boards: Ms. Lake has served as a director of GrubHub, Inc., an
            online and mobile food delivery service, since December 2015.
11

12          Private Company / Non-Profit Boards: Ms. Lake serves as a director of Glossier Inc.

13          Defendant Yee
14          31.     Defendant Paul Yee (“Yee”) has served as the Company’s CFO since June 2017.1
15   According to the 2019 Proxy Statement, as of October 21, 2019, Defendant Yee beneficially owned
16   189,375 shares of the Company’s Class B common stock.
17          32.     For the fiscal year ended August 3, 2019, Defendant Yee received $599,206 in
18   compensation from the Company. This included $448,462 in salary and $150,744 in non-equity
19   incentive plan compensation.
20          33.     The Company’s 2019 Proxy Statement stated the following about Defendant Yee:
21
            Paul Yee. Mr. Yee has served as our Chief Financial Officer since June 2017. From April
22          2013 to June 2017, he served as the Chief Financial Officer of Method Products, PBC,
            and subsequently as Chief Financial Officer of its parent companies PAD NV and People
23          Against Dirty Holdings Ltd., a green cleaning products company known for its Method
24          and Ecover brands. From June 2017 to September 2017, Mr. Yee served in a limited
            capacity as a consultant to People Against Dirty Holdings Ltd. as it contemplated a sale
25          to a third party. From 2007 to 2013, Mr. Yee served in multiple capacities at Peet’s
            Coffee & Tea, Inc., a specialty coffee and tea company, including his most recent role as
26          Vice President of Finance & Investor Relations from 2011 to 2013. From 1999 to 2006,
27
     1
      On December 4, 2019, Defendant Yee notified the Company of his intention to resign from the Board, effective
28   on January 3, 2020.
                                                        7
                                    Verified Shareholder Derivative Complaint
              Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 9 of 49



 1          Mr. Yee served in multiple capacities at Gap, Inc., a global retailer of clothing and
            accessories, including in leadership roles in finance and inventory planning. Mr. Yee
 2          holds a B.A. in Urban Studies and an M.B.A. from Stanford University.
 3
            Defendant Smith
 4
            34.     Defendant Mike C. Smith (“Smith”) has served as the Company’s President since
 5
     October 2018, and as COO from June 2012 through March 2016, and from September 2017 through to
 6
     the present. He also served as the General Manager of Stitch Fix Men from March 2016 through
 7
     September 2017. According to the 2019 Proxy Statement, as of October 21, 2019, Defendant Smith
 8
     beneficially owned 47,830 shares of the Company’s Class A common stock. Defendant Smith also
 9
     beneficially owned 1,209,227 shares of the Company’s Class B common stock, which represented 2.6%
10
     of the Company’s outstanding shares of Class B common stock on that date. Given that the price per
11
     share of the Company’s Class A common stock at the close of trading on October 21, 2019 was $22.99,
12
     Defendant Smith owned approximately $1.09 million worth of Stitch Fix stock.
13
            35.     For the fiscal year ended August 3, 2019, Defendant Smith received $3,020,030 in
14
     compensation from the Company. This included $536,288 in salary, $1,066,026 in stock awards,
15
     $1,237,500 in option awards, and $180,216 in non-equity incentive plan compensation.
16
            36.     During the period of time when the Company materially misstated information to the
17
     investing public to keep the stock price inflated, and before the scheme was exposed, Defendant Smith
18
     made the following sales of the Company’s Class A common stock:
19
                     Date             Number of Shares           Price               Proceeds
20              June 15, 2018             25,000                $26.55               $663,675
                 July 16, 2018            25,000                $33.28               $832,124
21             August 15, 2018            25,000                $32.83               $820,800
22            September 17, 2018          25,000                $49.73              $1,243,325

23   Thus, in total, before the fraud was exposed, he sold 100,000 Company shares on inside information, for

24   which he received approximately $3.55 million. His insider sales made with knowledge of material non-

25   public information before the material misstatements and omissions were exposed demonstrates his

26   motive in facilitating and participating in the scheme.

27          37.     The Company’s 2019 Proxy Statement stated the following about Defendant Smith:

28
                                                        8
                                    Verified Shareholder Derivative Complaint
             Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 10 of 49



 1          Michael Smith. Mr. Smith has served as our President and Chief Operating Officer since
            October 2018. Mr. Smith previously served as Chief Operating Officer from September
 2          2017 to October 2018, was our General Manager, Stitch Fix Men from March 2016 to
            September 2017, and served as our Chief Operating Officer from June 2012 to March
 3
            2016. From 2003 to 2012, Mr. Smith served in a variety of capacities at Walmart.com,
 4          Inc., an online retail company, including Vice President from 2008 to 2010 and Chief
            Operating Officer from 2010 to 2012. Mr. Smith holds a B.A. in Interdisciplinary Studies
 5          from the University of Virginia and an M.B.A. from the University of California,
            Berkeley.
 6

 7          Defendant Anderson
 8          38.    Defendant Steven Anderson (“Anderson”) has served as a Company director since April
 9   2011. He also serves as a member of the Company’s Compensation Committee. According to the 2019
10   Proxy Statement, as of October 21, 2019, Defendant Anderson beneficially owned 24,622,309 shares of
11   the Company’s Class B common stock, which represented 52.8% of the Company’s outstanding shares
12   of Class B common stock on that date. These shares are held by entities affiliated with Baseline
13   Ventures, a venture capital firm whose sole managing member is Defendant Anderson. Defendant
14   Anderson’s beneficial stock ownership provides him with control approximately 47.2% of total voting
15   power over matters set for shareholder determination, making him a majority shareholder.
16          39.    The Company’s 2019 Proxy Statement stated the following about Defendant Anderson:
17
            Steven Anderson. Mr. Anderson has served on our Board since April 2011. Since 2006,
18          Mr. Anderson has served as a general partner of Baseline Ventures, a venture capital firm
            of which he is the founder. Previously, Mr. Anderson served in a variety of positions at
19          Microsoft Corporation, a multinational technology company, eBay Inc., an online
            marketplace, Starbucks Corporation, a food and beverage company, and Digital
20          Equipment Corporation, a manufacturer and vendor of computer hardware, as well as a
21          partner of Kleiner Perkins Caufield & Byers, a venture capital firm. Mr. Anderson holds
            a B.A. in Business from the University of Washington and an M.B.A. from the Stanford
22          University Graduate School of Business. We believe Mr. Anderson is qualified to serve
            as a member of our Board due to his extensive experience with technology companies,
23          including his experience as a venture capitalist investing in technology companies.
24
            Defendant Gurley
25
            40.    Defendant J. William Gurley (“Gurley”) has served as a Company director since August
26
     2013. He also serves as the Chair of the Company’s Nominating and Corporate Governance Committee.
27
     According to the 2019 Proxy Statement, as of October 21, 2019, Defendant Gurley beneficially owned
28
                                                       9
                                   Verified Shareholder Derivative Complaint
             Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 11 of 49



 1
     755,015 shares of the Company’s Class A common stock, which represented 1.4% of the Company’s
 2
     outstanding shares of Class A common stock on that date. Defendant Gurley also beneficially owned
 3
     8,422,235 shares of the Company’s Class B common stock, which represented 18.1% of the Company’s
 4
     outstanding shares of Class B common stock on that date. These shares of Class B common stock are
 5
     held by entities affiliated with Benchmark Capital Partners, a venture capital firm controlled by
 6
     Defendant Gurley. Given that the price per share of the Company’s Class A common stock at the close
 7
     of trading on October 21, 2019 was $22.99, Defendant Gurley owned approximately $17.3 million
 8
     worth of Stitch Fix stock.
 9
            41.     The Company’s 2019 Proxy Statement stated the following about Defendant Gurley:
10
            J. William Gurley. Mr. Gurley has served on our Board since August 2013. Mr. Gurley
11          serves as a general partner of Benchmark Capital, a venture capital firm, which he joined
            in 1999. Previously, he served as a partner of Hummer Windblad Venture Partners, a
12
            venture capital firm, a research analyst for Credit Suisse First Boston, an investment
13          bank, and a design engineer at Compaq Computer Corporation, a manufacturer of
            computers and related components. Mr. Gurley holds a B.S. in Computer Science from
14          the University of Florida and an M.B.A. from the University of Texas. We believe
            Mr. Gurley is qualified to serve as a member of our Board due to his extensive
15          experience with technology companies, including his experience as a member of the
16          boards of directors of public technology companies and as a venture capitalist investing
            in technology companies.
17
            Other Public Company Boards: Mr. Gurley previously served as a director of Zillow
18          Group, Inc., Grubhub, Inc., OpenTable, Inc., and Ubiquiti Networks, Inc.
19
            Defendant Hansen
20
            42.     Defendant Marka Hansen (“Hansen”) has served as a Company director since February
21
     2014. She also serves as the Chair of the Company’s Compensation Committee. According to the 2019
22
     Proxy Statement, as of October 21, 2019, Defendant Hansen beneficially owned 166,875 shares of the
23
     Company’s Class B common stock.
24
            43.     For the fiscal year ended August 3, 2019, Defendant Hansen received $70,000 in
25
     compensation from the Company, which consisted entirely of fees earned or paid in cash.
26

27

28
                                                      10
                                   Verified Shareholder Derivative Complaint
             Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 12 of 49



 1
            44.     During the period of time when the Company materially misstated information to the
 2
     investing public to keep the stock price inflated, and before the scheme was exposed, Defendant Hansen
 3
     made the following sales of the Company’s Class A common stock:
 4                     Date           Number of Shares           Price              Proceeds
                  June 18, 2018           18,103                $26.88              $486,662
 5
                  June 22, 2018           4,018                 $30.00              $120,540
 6                 July 6, 2018            3,879                $32.00              $124,128

 7   Thus, in total, before the fraud was exposed, she sold 26,000 Company shares on inside information, for
 8   which she received approximately $731,330. Her insider sales made with knowledge of material non-
 9   public information before the material misstatements and omissions were exposed demonstrates her
10   motive in facilitating and participating in the scheme.
11          45.     The Company’s 2019 Proxy Statement stated the following about Defendant Hansen:
12
            Marka Hansen. Ms. Hansen has served on our Board since February 2014. Ms. Hansen
13          previously served as a consultant to the Company from February 2013 to February 2014.
            From 2007 to 2011, she was the President of Gap North America, a subsidiary of The
14          Gap Inc., a clothing retailer. Previously, Ms. Hansen served in various leadership
            positions at The Gap, including as President of Banana Republic, LLC, a division of The
15          Gap. Ms. Hansen holds a B.A. in Liberal Studies from Loyola Marymount University.
16          We believe that Ms. Hansen is qualified to serve as a member of our Board because of
            her experience in retail, design, and marketing.
17
            Other Public Company Boards: Ms. Hansen has served as a director of J.Jill, Inc., an
18          omnichannel, specialty women’s apparel brand, since February 2017.
19          Private Company / Non-Profit Boards: Ms. Hansen serves as a director of Sur La Table
20          and The Orvis Company.

21
            Defendant Lynch
22
            46.     Defendant Kirsten Lynch (“Lynch”) has served as a Company director since March 2018.
23
     She also serves as a member of the Company’s Compensation Committee. According to the 2019 Proxy
24
     Statement, as of October 21, 2019, Defendant Lynch beneficially owned 25,715 shares of the
25
     Company’s Class A common stock. Given that the price per share of the Company’s Class A common
26
     stock at the close of trading on October 21, 2019 was $22.99, Defendant Lynch owned approximately
27
     $591,187 worth of Stitch Fix stock.
28
                                                       11
                                    Verified Shareholder Derivative Complaint
             Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 13 of 49



 1
            47.    For the fiscal year ended August 3, 2019, Defendant Lynch received $189,429 in
 2
     compensation from the Company. This included $57,500 in fees earned or paid in cash, $56,937 in stock
 3
     awards, and $74,992 in option awards.
 4
            48.    The Company’s 2019 Proxy Statement stated the following about Defendant Lynch:
 5
            Kirsten Lynch. Ms. Lynch has served on our Board since March 2018. Since 2011, Ms.
 6          Lynch has served as Executive Vice President and Chief Marketing Officer of Vail
            Resorts, Inc., a mountain resort company. From 2009 to 2011, she was with PepsiCo,
 7
            Inc., a global beverage company, where she was Chief Marketing Officer of the Quaker
 8          Foods and Snacks Division. Prior to PepsiCo, Ms. Lynch was Vice President of
            Marketing for the Cheese and Dairy Business Unit of Kraft Foods Group, Inc., a grocery
 9          manufacturing company, from 2007 to 2009, and had worked for Kraft Foods since 1996,
            holding various marketing positions for the company’s product divisions. Ms. Lynch
10          began her marketing career with Ford Motor Company, a multinational automaker. She
11          holds a B.A. in Marketing from the Illinois State University and an M.B.A. from
            Washington University in St. Louis. We believe Ms. Lynch is qualified to serve as a
12          member of our Board due to her extensive marketing experience at premier global
            consumer brands.
13

14          Defendant McCollam

15          49.    Defendant Sharon McCollam (“McCollam”) has served as a Company director since

16   November 2016. She also serves as the Chair of the Company’s Audit Committee, and as a member of

17   the Nominating and Corporate Governance Committee. According to the 2019 Proxy Statement, as of

18   October 21, 2019, Defendant McCollam beneficially owned 38,200 shares of the Company’s Class B

19   common stock.

20          50.    For the fiscal year ended August 3, 2019, Defendant McCollam received $85,000 in

21   compensation from the Company, which consisted entirely of fees earned or paid in cash.

22          51.    The Company’s 2019 Proxy Statement stated the following about Defendant McCollam:

23          Sharon McCollam. Ms. McCollam has served on our Board since November 2016. From
24          December 2012 to June 2016, Ms. McCollam served as Executive Vice President, Chief
            Administrative and Chief Financial Officer of Best Buy Co., Inc., a provider of
25          technology products, services, and solutions, and continued to serve as a senior advisor
            through January 2017. From 2006 to 2012, she served as Executive Vice President, Chief
26          Operating and Chief Financial Officer at Williams-Sonoma Inc., a specialty retailer of
            high-quality products for the home, and as Chief Financial Officer from 2000 to 2006.
27          Prior to Williams-Sonoma, Ms. McCollam served as Chief Financial Officer of Dole
28          Fresh Vegetables, Inc., a division of Dole Food Company, Inc., a producer and marketer

                                                     12
                                  Verified Shareholder Derivative Complaint
                Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 14 of 49



 1          of fresh fruit and vegetables. Ms. McCollam holds a B.S. in Accounting from the
            University of Central Oklahoma and is a Certified Public Accountant. We believe that
 2          Ms. McCollam is qualified to serve as a member of our Board because of her experience
            in retail and as a member of the boards of directors of public and private companies.
 3

 4          Other Public Company Boards: Ms. McCollam has served as a director of Chewy, Inc.,
            an online retailer of pet products, since June 2019, Advanced Auto Parts, an automotive
 5          aftermarket parts provider, since February 2019, and Signet Jewelers, Limited, a diamond
            jewelry retailer, since March 2018. She previously served on the boards of directors of
 6          Whole Foods Market, Inc., OfficeMax Incorporated, Del Monte Foods Company, and
 7          Williams-Sonoma, Inc.

 8          Private Company / Non-Profit Boards: Ms. McCollam serves as a director of Hallmark
            Cards, Inc., GetYourGuide AG, and Art.com. She also serves on the non-profit boards of
 9          Sutter Health and ALSAC/St. Jude Children’s Research Hospital.
10
                        FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS
11
            52.     By reason of their positions as officers, directors, and/or fiduciaries of Stitch Fix and
12
     because of their ability to control the business and corporate affairs of Stitch Fix, the Individual
13
     Defendants owed Stitch Fix and its shareholders fiduciary obligations of trust, loyalty, good faith, and
14
     due care, and were and are required to use their utmost ability to control and manage Stitch Fix in a fair,
15
     just, honest, and equitable manner. The Individual Defendants were and are required to act in
16
     furtherance of the best interests of Stitch Fix and its shareholders so as to benefit all shareholders
17
     equally.
18
            53.     Each director and officer of the Company owes to Stitch Fix and its shareholders the
19
     fiduciary duty to exercise good faith and diligence in the administration of the Company and in the use
20
     and preservation of its property and assets and the highest obligations of fair dealing.
21
            54.     The Individual Defendants, because of their positions of control and authority as directors
22
     and/or officers of Stitch Fix, were able to and did, directly and/or indirectly, exercise control over the
23
     wrongful acts complained of herein.
24
            55.     To discharge their duties, the officers and directors of Stitch Fix were required to exercise
25
     reasonable and prudent supervision over the management, policies, controls, and operations of the
26
     Company.
27

28
                                                       13
                                    Verified Shareholder Derivative Complaint
                Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 15 of 49



 1
               56.    Each Individual Defendant, by virtue of his or her position as a director and/or officer,
 2
     owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good faith, and the
 3
     exercise of due care and diligence in the management and administration of the affairs of the Company,
 4
     as well as in the use and preservation of its property and assets. The conduct of the Individual
 5
     Defendants complained of herein involves a knowing and culpable violation of their obligations as
 6
     directors and officers of Stitch Fix, the absence of good faith on their part, or a reckless disregard for
 7
     their duties to the Company and its shareholders that the Individual Defendants were aware or should
 8
     have been aware posed a risk of serious injury to the Company. The conduct of the Individual
 9
     Defendants who were also officers and directors of the Company has been ratified by the remaining
10
     Individual Defendants who collectively comprised Stitch Fix’s Board at all relevant times.
11
               57.    As senior executive officers and directors of a publicly-traded company whose common
12
     stock was registered with the SEC pursuant to the Exchange Act and traded on the NASDAQ-GS, the
13
     Individual Defendants had a duty to prevent and not to effect the dissemination of inaccurate and
14
     untruthful information with respect to the Company’s financial condition, performance, growth,
15
     operations, financial statements, business, products, management, earnings, internal controls, and
16
     present and future business prospects, and had a duty to cause the Company to disclose omissions of
17
     material fact in its regulatory filings with the SEC all those facts described in this Complaint that it
18
     failed to disclose, so that the market price of the Company’s common stock would be based upon
19
     truthful and accurate information.
20
               58.    To discharge their duties, the officers and directors of Stitch Fix were required to exercise
21
     reasonable and prudent supervision over the management, policies, practices, and internal controls of the
22
     Company. By virtue of such duties, the officers and directors of Stitch Fix were required to, among other
23
     things:
24
                      (a)    ensure that the Company was operated in a diligent, honest, and prudent manner
25
               in accordance with the laws and regulations of Delaware, California, and the United States, and
26
               pursuant to Stitch Fix’s own Code of Conduct;
27

28
                                                         14
                                      Verified Shareholder Derivative Complaint
             Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 16 of 49



 1
                     (b)    conduct the affairs of the Company in an efficient, business-like manner so as to
 2
            make it possible to provide the highest quality performance of its business, to avoid wasting the
 3
            Company’s assets, and to maximize the value of the Company’s stock;
 4
                     (c)    remain informed as to how Stitch Fix conducted its operations, and, upon receipt
 5
            of notice or information of imprudent or unsound conditions or practices, to make reasonable
 6
            inquiry in connection therewith, and to take steps to correct such conditions or practices;
 7
                     (d)    establish and maintain systematic and accurate records and reports of the business
 8
            and internal affairs of Stitch Fix and procedures for the reporting of the business and internal
 9
            affairs to the Board and to periodically investigate, or cause independent investigation to be
10
            made of, said reports and records;
11
                     (e)    maintain and implement an adequate and functioning system of internal legal,
12
            financial, and management controls, such that Stitch Fix’s operations would comply with all
13
            applicable laws and Stitch Fix’s financial statements and regulatory filings filed with the SEC
14
            and disseminated to the public and the Company’s shareholders would be accurate;
15
                     (f)    exercise reasonable control and supervision over the public statements made by
16
            the Company’s officers and employees and any other reports or information that the Company
17
            was required by law to disseminate;
18
                     (g)    refrain from unduly benefiting themselves and other Company insiders at the
19
            expense of the Company; and
20
                     (h)    examine and evaluate any reports of examinations, audits, or other financial
21
            information concerning the financial affairs of the Company and to make full and accurate
22
            disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth
23
            above.
24
            59.      Each of the Individual Defendants further owed to Stitch Fix and the shareholders the
25
     duty of loyalty requiring that each favor Stitch Fix’s interest and that of its shareholders over their own
26
     while conducting the affairs of the Company and refrain from using their position, influence or
27
     knowledge of the affairs of the Company to gain personal advantage.
28
                                                       15
                                    Verified Shareholder Derivative Complaint
              Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 17 of 49



 1
            60.     At all times relevant hereto, the Individual Defendants were the agents of each other and
 2
     of Stitch Fix and were at all times acting within the course and scope of such agency.
 3
            61.     Because of their advisory, executive, managerial, and directorial positions with Stitch
 4
     Fix, each of the Individual Defendants had access to adverse, non-public information about the
 5
     Company.
 6
            62.     The Individual Defendants, because of their positions of control and authority, were able
 7
     to and did, directly or indirectly, exercise control over the wrongful acts complained of herein, as well as
 8
     the contents of the various public statements issued by Stitch Fix.
 9
                  CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION
10
            63.     In committing the wrongful acts alleged herein, the Individual Defendants have pursued,
11
     or joined in the pursuit of, a common course of conduct, and have acted in concert with and conspired
12
     with one another in furtherance of their wrongdoing. The Individual Defendants caused the Company to
13
     conceal the true facts as alleged herein. The Individual Defendants further aided and abetted and/or
14
     assisted each other in breaching their respective duties.
15
            64.     The purpose and effect of the conspiracy, common enterprise, and/or common course of
16
     conduct was, among other things, to facilitate and disguise the Individual Defendants’ violations of law,
17
     including breaches of fiduciary duty, unjust enrichment, and waste of corporate assets.
18
            65.     The Individual Defendants accomplished their conspiracy, common enterprise, and/or
19
     common course of conduct by causing the Company purposefully, recklessly, or negligently to conceal
20
     material facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance of this
21
     plan, conspiracy, and course of conduct, the Individual Defendants collectively and individually took the
22
     actions set forth herein. Because the actions described herein occurred under the authority of the Board,
23
     each of the Individual Defendants, who are directors of Stitch Fix, was a direct, necessary, and
24
     substantial participant in the conspiracy, common enterprise, and/or common course of conduct
25
     complained of herein.
26
            66.     Each of the Individual Defendants aided and abetted and rendered substantial assistance
27
     in the wrongs complained of herein. In taking such actions to substantially assist the commission of the
28
                                                       16
                                    Verified Shareholder Derivative Complaint
             Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 18 of 49



 1
     wrongdoing complained of herein, each of the Individual Defendants acted with actual or constructive
 2
     knowledge of the primary wrongdoing, either took direct part in, or substantially assisted the
 3
     accomplishment of that wrongdoing, and was or should have been aware of his or her overall
 4
     contribution to and furtherance of the wrongdoing.
 5
            67.     At all times relevant hereto, each of the Individual Defendants was the agent of each of
 6
     the other Individual Defendants and of Stitch Fix and was at all times acting within the course and scope
 7
     of such agency.
 8
                                     STITCH FIX’S CODE OF CONDUCT
 9
            68.     Stitch Fix’s Code of Conduct (the “Code of Conduct”), provides that it was adopted, in
10
     part to “ensur[e] that Stitch Fix’s people are able to be their best selves while acting lawfully,
11
     responsibly, and with integrity.” The Code of Conduct states the following, in relevant part:
12
            This Code of Conduct is part of ensuring that Stitch Fix’s people are able to be their best
13          selves while acting lawfully, responsibly, and with integrity. The Code is meant to help
            employees, officers, directors, and contractors (referred to collectively in this document
14
            as “employees” or “you”) to understand your legal and ethical obligations and to
15          reinforce Stitch Fix’s commitment to honest and ethical conduct in all that we do. Stitch
            Fix expects all employees to understand and comply with this Code.
16

17          69.     In a section titled, “Compliance with Laws, Rules, and Regulations,” the Code of

18   Conduct states the following:

19          Obeying the law, in letter and in spirit, is the minimum standard at Stitch Fix. We expect
20          employees to understand the basic legal requirements applicable to their role. While
            you’re not always expected to know the details of each law, it’s important to know
21          enough to determine when to seek advice from managers or the legal department, which
            you should do anytime you’re uncertain about the application of any law to your work.
22

23          70.     In a section titled, “Insider Trading,” the Code of Conduct emphasizes the prohibition on

24   insider trading of material non-public information, stating the following:

25          Employees who have access to material “inside” information about Stitch Fix or other
26          companies are not permitted to use or share that information for stock trading
            purposes. All non-public information about Stitch Fix or about companies with which
27          we do business is considered inside information. Such information includes, without
            limitation, financial results, hiring plans, buying plans, business metrics, unannounced
28          partnerships, and product changes. Information is “material” if it might be useful to an
                                                        17
                                     Verified Shareholder Derivative Complaint
             Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 19 of 49



 1          investor in deciding to buy or sell securities of the company in question. Using material
            non-public information in connection with buying or selling securities, including giving
 2          “tips” to others who might make an investment decision on the basis of that information,
            is a crime that can result in severe penalties. When handling inside information, take care
 3
            to prevent its disclosure. You should only discuss inside information with other
 4          employees on a limited, “need to know” basis. You shouldn’t share inside information
            with people outside of Stitch Fix other than people engaged by the Stitch Fix to provide
 5          professional assistance, and even then only on a “need to know” basis. If you have
            questions about making a stock trade or passing on non-public inside information, please
 6          refer to our Insider Trading Policy, contact the Stitch Fix legal department, or contact
 7          your personal legal counsel.
     (Emphasis added).
 8
            71.     In a section titled, “Record-Keeping, Financial Controls, Disclosures, and Independent
 9
     Auditors,” the Code of Conduct provides that the Company “doesn’t ever improperly adjust our
10
     reporting or recordkeeping for any reason,” stating the following, in relevant part:
11

12          Stitch Fix doesn’t ever improperly adjust our reporting or recordkeeping for any reason.
            We record and report the truth.
13
            We have adopted financial controls in accordance with Stitch Fix’s internal needs and
14          the requirements of applicable laws. These established accounting practices and
15          procedures must be followed to assure the complete and accurate recording of all
            transactions. All employees, as applicable to your role, are expected to adhere to these
16          procedures. For most, that means proper documentation and reporting of expenses. For
            those working on our finance team, that means that any accounting adjustments that
17          materially depart from generally accepted accounting principles must be approved by the
            audit committee of the Board of Directors and reported to Stitch Fix’s independent
18          auditors.
19
            In addition, all material off-balance-sheet transactions, arrangements and obligations,
20          contingent or otherwise, and other relationships of Stitch Fix with unconsolidated
            entities, must be disclosed to the audit committee of the Board of Directors, and
21          independent auditors.
22          Stitch Fix employees also must not directly or indirectly take any action to coerce,
23          manipulate, mislead or fraudulently influence Stitch Fix’s independent auditors for the
            purpose of rendering the financial statements of Stitch Fix materially misleading.
24
            Securities laws require full, fair, accurate, timely and understandable disclosure in our
25          periodic reports with the Securities and Exchange Commission and that we fairly present
            our financial condition and results of operations. Employees who are involved in or
26
            responsible for these reports should strive to ensure that our financial disclosure is
27          accurate and transparent and that our reports contain all of the information about
            Stitch Fix that would be important to enable stockholders and potential investors to
28
                                                       18
                                    Verified Shareholder Derivative Complaint
             Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 20 of 49



 1          assess the soundness and risks of our business and finances and the quality and
            integrity of our accounting and disclosures.
 2
            Violation of these provisions shall result in disciplinary action, up to and including
 3
            termination, and may also subject the violator to substantial civil and criminal liability.
 4

 5          72.     In a section titled, “Compliance, Interpretation, Non-Retaliation, and Reporting

 6   Resources,” the Code of Conduct states the following, in relevant part:

 7          Stitch Fix expects all employees to act in accordance with this Code and all other Stitch
            Fix policies. Not doing so may result in disciplinary action up to and including
 8          termination. The proper action is not always obvious, so please feel welcome to ask your
 9          manager, the People and Culture team, or the legal department for help applying this
            Code to your particular situation. When the answer is not obvious to you, it’s best to ask
10          first, act later.

11
            73.     The Individual Defendants violated the Code of Conduct by engaging in or permitting the
12
     scheme to issue materially false and misleading statements to the public and to facilitate and disguise the
13
     Individual Defendants’ violations of law, including breaches of fiduciary duty, waste of corporate assets,
14
     and unjust enrichment, and failing to report the same. Moreover, three of the Individual Defendants
15
     violated the Code of Conduct by engaging in insider trading. Also in violation of the Code of Conduct,
16
     the Individual Defendants failed to maintain the accuracy of Company records and reports, comply with
17
     laws and regulations, and compete in an honest and ethical manner.
18
                                INDIVIDUAL DEFENDANTS’ MISCONDUCT
19
            Background
20
            74.     Stitch Fix is a California-based online retail company, which purports to offer a “client-
21
     centric,” personalized fashion subscription service. The Company was founded with a focus on women’s
22
     clothing, but has since branched out to include men’s and children’s apparel as well.
23
            75.     Stitch Fix’s common stock is divided into Class A stock, which confers one vote per
24
     share, and Class B stock, which confers ten votes per share. Only the Company’s Class A stock is traded
25
     publicly; there is no public trading market for the Company’s Class B stock. The Company’s Class B
26
     stock automatically converts to Class A stock upon transfers or any sale.
27

28
                                                       19
                                    Verified Shareholder Derivative Complaint
             Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 21 of 49



 1
            76.     The Company differentiates itself from competing online fashion services through its
 2
     purported use of data science. In the Company’s annual report on Form 10-K for the fiscal year ended
 3
     August 3, 2019 (the “2019 10-K”), the Company represents that it makes use of proprietary algorithms
 4
     to gather a broad range of information about its customers’ personal fashion tastes, stating the following:
 5
            The very human experience that we deliver is powered by data science. Our data science
 6          capabilities consist of our rich data set and our proprietary algorithms, which fuel our
            business by enhancing the client experience and driving business model efficiencies. The
 7
            vast majority of our client data is provided directly and explicitly by the client, rather
 8          than inferred, scraped, or obtained from other sources. We also gather extensive
            merchandise data, such as inseam, pocket shape, silhouette, and fit. This large and
 9          growing data set provides the foundation for proprietary algorithms that we use
            throughout our business, including those that predict purchase behavior, forecast demand,
10          optimize inventory, and enable us to design new apparel. We believe our data science
11          capabilities give us a significant competitive advantage, and as our data set grows, our
            algorithms become more powerful.
12                                                       ***
            On average, each client directly provides us with over 90 meaningful data points through
13          his or her style profile, including detailed style, size, fit, and price preferences, as well as
            unique inputs such as how often he or she dresses for certain occasions or which parts of
14          his or her body the client likes to flaunt or cover up. Over time, through their feedback on
15          Fixes they receive, clients share additional information about their preferences as well as
            detailed data about both the merchandise they keep and return. Historically, over 85% of
16          our shipments have resulted in direct client feedback. This feedback loop drives
            important network effects, as our client-provided data informs not only our
17          personalization capabilities for the specific client, but also helps us better serve other
            clients.
18

19          77.     The Company’s fashion subscription service operates as follows: first, prospective
20   customers complete a “Style Profile” on the Company’s website, which includes the customer’s fashion
21   preferences, clothing sizes, and desired price range. Next, Stitch-Fix stylists compile a hand-selected
22   collection of clothing, shoes, and other garments and accessories, tailored to the customer’s indicated
23   preferences. These collections, referred to by the Company as Fixes, are assembled from name-brand
24   fashion products purchased from manufacturers, as well as original products designed in-house by Stitch
25   Fix. Subsequently, the Fix is delivered to the customer, who may keep all, some, or none of the items in
26   the Fix. Customers are charged for each item in the Fix they choose to keep, though U.S. customers
27   receive a 25% discount if they elect to keep the entire Fix.
28
                                                       20
                                    Verified Shareholder Derivative Complaint
             Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 22 of 49



 1
            78.     Because Stitch Fix’s business model revolves around a subscription-based service, one of
 2
     the most significant metrics investors can use to gauge the Company’s profitability is the number and
 3
     growth of the Company’s Active Clients.
 4
            79.     In the 2019 10-K, the Company defines its Active Clients as follows:
 5
            We believe that the number of active clients is a key indicator of our growth and the
 6          overall health of our business. We define an active client as a client who checked out a
            Fix or was shipped an item using our new direct-buy functionality in the preceding 12-
 7
            month period (52 weeks), measured as of the last day of that period. A client checks out a
 8          Fix when she indicates what items she is keeping through our mobile application or on
            our website. We consider each Men’s, Women’s, or Kids account as a client, even if they
 9          share the same household.
10
            80.     The 2019 10-K lists only three other “key metrics” besides Active Clients (adjusted
11
     EBITDA, non-GAAP net income, and free cash flow).
12
            81.     Prior to the beginning of the Relevant Period, the Company reported a high amount of
13
     Active Client growth. During the fiscal year ended August 2, 2014, the Company reported 261,000
14
     Active Clients, which surged to 867,000 for the fiscal year ended August 1, 2015, 1.67 million for the
15
     fiscal year ended July 30, 2016, 2.19 million for the fiscal year ended July 29, 2017, and 2.74 million for
16
     the fiscal year ended July 28, 2018.
17
            82.     The Company launched its national television advertisement campaign in 2017.
18
     Thereafter, in the months leading up to the beginning of the Relevant Period, Defendant Lake would
19
     represent on numerous occasions that the Company’s television advertisement campaign was an integral
20
     driver of the Company’s continued Active Client growth.
21
            83.     For instance, at the Goldman Sachs Technology Internet Conference held on February 14,
22
     2018, Defendant Lake stated the following about the impact of the Company’s television advertisement
23
     campaign:
24

25          We have a lot of room to find a lot of different types of productive channels and we are at
            a place now where we have a diverse set of channels. TV works for us in a very
26          performance-oriented way that we can attribute directly back to the spots that were airing.
            We put social I already talked about, their differences between men and women. But
27          we’ve been able to find a wide diverse range of channels where we’re seeing very quick
            payback on that spend, and that continue to generate value after that.
28
                                                       21
                                    Verified Shareholder Derivative Complaint
              Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 23 of 49



 1

 2           84.     During a conference call held on March 12, 2018 to discuss the Company’s earnings for

 3   the fiscal quarter ended January 27, 2018, Defendant Lake asserted that the Company’s TV

 4   advertisements were directly linked to increased signs-ups (i.e., new Active Clients), stating the

 5   following:

 6           The mix between brand and performance, today the – I mean, almost everything that we
             do would be categorized as performance. And so even on the TV front, for example, the
 7
             TV spots that we’re running, our direct response, we can attribute those within kind of
 8           a 5-second window directly to sign-ups that we’re seeing in response to that. And so I
             think it’s definitely an opportunity as we think about the longer term of the company and
 9           the kind of the longer-term horizon as the types of marketing that we want to do in
             building a brand that people know and love and that really has this kind of hearts and
10           minds type of place with consumers. And it’s an area that we’re excited about. And I
11           think we – you’ll see over the course of, I don’t know, a year or so, that you’ll probably
             see us experiment with more types of marketing. But today, the vast majority of the
12           marketing spend that you see would be more of what people would consider performance
             marketing.
13

14   (Emphasis added).

15           85.     At the JP Morgan Global Technology, Media and Communications Conference held on

16   May 16, 2018, in response to a question about what was “working best” for the Company in terms of its

17   marketing strategies, Defendant Lake again touted the Company’s television advertisement campaign,

18   stating, “[w]e use TV. TV, we use all-in kind of a direct response way. We were attributing back, I

19   think, within 7 seconds of people seeing a spot and signing up. So we use a very data-driven ROI

20   approach . . . .”

21           86.     As revealed in a press release and letter to shareholders issued by the Company on

22   October 1, 2018, the Company had in fact halted its national television advertisement campaign for 10

23   weeks out of the 13 weeks in the fiscal quarter ended April 28, 2018, or approximately 80% of the

24   quarter. Moreover, Active Client growth had essentially slowed to a halt during the quarter. Despite this,

25   the Individual Defendants personally made and caused the Company to make multiple statements

26   through SEC filings, press releases, and conferences during the Relevant Period assuring the investing

27   public that the Company was maintaining strong Active Client growth, and that this growth was being

28   driven by the Company’s television advertising campaign.
                                                       22
                                    Verified Shareholder Derivative Complaint
              Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 24 of 49



 1
            False and Misleading Statements
 2
            June 7, 2018 Press Release and Letter to Shareholders
 3
            87.       During after-market hours on June 7, 2018, The Company issued a press release
 4
     announcing the Company’s financial results for the fiscal quarter ended April 28, 2018. The press
 5
     release reported that the Company’s Active Clients had grown by 30% year over year, up to 2.7 million,
 6
     stating the following:
 7
            Stitch Fix, Inc. (NASDAQ:SFIX), the leading online personal styling service, has
 8          released its financial results for its third quarter of fiscal year 2018 ended April 28,
            2018 and posted a letter to its shareholders on its investor relations website. Highlights
 9
            include delivering:
10
                  •   Active clients of 2.7 million, an increase of 30% year over year
11                •   Net revenue of $316.7 million, an increase of 29% year over year
                  •   Net income of $9.5 million and adjusted EBITDA of $12.4 million
12                •   Diluted earnings per share of $0.09
13
            88.       The press release also quoted Defendant Lake as follows:
14

15          “In addition to driving strong net revenue, net income, and adjusted EBITDA, we grew
            our active client count to 2.7 million, an increase of 30% year-over-year,” said Stitch
16          Fix founder and CEO Katrina Lake. “We continue to balance growth and profitability,
            demonstrated by our ability to consistently deliver top-line growth of over 20% even as
17          we invest in category expansions, technology talent, and marketing. Our third quarter
18          results demonstrate continued positive momentum for Stitch Fix and the power of our
            unique ability to deliver personalized service at scale.”
19

20          89.       Also on June 7, 2018, the Company published a letter to its shareholders, which echoed

21   the representations made in the press release issued that same day with respect to the Company’s Active

22   Client growth. The letter to shareholders also reported on the Company’s investments in advertising,

23   stating the following, in relevant part:

24          We continue to make strategic and measured marketing investments designed to achieve
            near-term payback. In Q3’18, advertising expense was $25.2 million, or 8.0% of net
25          revenue. Our Q3’18 advertising spend increased relative to our Q3’17 expense of $21.3
26          million, or 8.7% of net revenue.
                                                      ***
27          Advertising expenses include the costs associated with the production of advertising,
            television, radio and online advertising.
28
                                                        23
                                     Verified Shareholder Derivative Complaint
               Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 25 of 49



 1

 2            June 7, 2018 Conference Call

 3            90.    Later during the day on June 7, 2018, Defendants Lake, Yee, and Smith attended a

 4   conference call with investors held to discuss the Company’s financial results for the fiscal quarter

 5   ended April 28, 2018. During the call, Defendant Lake echoed the Active Client growth figures given in

 6   the press release and letter to shareholders issued by the Company earlier that day, stating, “We grew

 7   our active client count to 2.7 million as of April 28, 2018, an increase of 614,000 and 30% year-over-

 8   year.”

 9            91.    Defendant Lake also touted the Company’s marketing efforts, and the role those efforts

10   played in growing the Company’s client base, stating the following:

11            Our second pillar for growth is in serving new clients. We believe that we have
              significant opportunities to acquire new clients in our existing business. The 30% year-
12
              over-year growth we’ve seen in active client count is the result of these efforts, efficiently
13            leveraging our performance, marketing capabilities and increasing our brand awareness.

14
              92.    Also during the conference call, an analyst questioned Defendant Yee about the
15
     Company’s increased financial guidance, asking if Defendant Yee could “give us a little bit more detail
16
     about what drove the upside to guidance in the quarter. I think revenue per active client was flattish in
17
     the quarter after declines in prior quarters, so just curious what drove that specifically . . . .”
18
              93.    Defendant Yee responded as follows:
19
              Just to add on to our results for the quarter, our 29% retail growth – retail sales growth
20            was above our range of 22% to 26% and really went – from a driver’s standpoint, we
21            grew active clients by 30% year-over-year, and that’s both for our Women’s and Men’s
              categories. And we’re really pleased with efficiencies we’ve seen with our marketing
22            spend to attract new clients as well as ability to reengage and engage clients with the
              various tools we have to really please our clients.
23

24            June 8, 2018 Form 10-Q

25            94.    On June 8, 2018, the Company filed with the SEC its quarterly report for the fiscal

26   quarter ended April 28, 2018 on Form 10-Q (the “June 2018 10-Q”). The June 2018 10-Q was signed by

27   Defendants Lake and Yee, and contained certifications pursuant to Rule 13a-14(a) and 15d-14(a) under

28   the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants Lake and Yee
                                                         24
                                      Verified Shareholder Derivative Complaint
               Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 26 of 49



 1
     attesting to the accuracy of the financial statements contained therein, the disclosure of any material
 2
     changes to the Company’s internal controls, and the disclosure of any fraud committed by the Company,
 3
     its officers, or its directors.
 4
             95.      With respect to the Company’s marketing efforts, and the Company’s use of television
 5
     advertising, the June 2018 10-Q stated the following, in relevant part:
 6
             To grow our business, we must continue to acquire clients and successfully engage them.
 7           We believe that implementing broad-based marketing strategies that increase our
             brand awareness has the potential to strengthen Stitch Fix as a national consumer
 8
             brand, help us acquire new clients and drive revenue growth. As our business has
 9           achieved a greater scale and we are able to support a large and growing client base, we
             have increased our investments in marketing to take advantage of more marketing
10           channels to profitably acquire clients. For example, we recently significantly increased
             our      advertising    spend,    from     $21.3      million    and      $46.8     million
11           for the three and nine months ended April 29, 2017 to $25.2 million and $73.2 million for
12           the three and nine months ended April 28, 2018, respectively, to support the growth of
             our business. We expect to continue to make significant marketing investments to grow
13           our business. We currently utilize both digital and offline channels to attract new visitors
             to our website or mobile app and subsequently convert them into clients. Our current
14           marketing efforts include client referrals, affiliate programs, partnerships, display
             advertising, television, print, radio, video, content, direct mail, social media, email,
15           mobile “push” communications, search engine optimization and keyword search
16           campaigns.
     (Emphasis added).
17
             96.      The June 2018 10-Q also contained a list of risk disclosures, which included, under the
18
     subheading titled, “[o]ur continued growth depends on attracting new clients,” the following disclosure:
19

20           Our success depends on our ability to attract new clients in a cost-effective manner. To
             expand our client base, we must appeal to and acquire clients who have historically used
21           other means to purchase apparel, shoes and accessories, such as traditional brick-and-
             mortar apparel retailers or the websites of our competitors. We reach new clients through
22           paid marketing, referral programs, organic word of mouth and other methods of
23           discovery, such as mentions in the press or internet search engine results. Starting in
             calendar year 2017, we began to increase our paid marketing expenses by investing
24           more in digital marketing and launching our first television advertising campaigns. We
             expect to increase our spending on these and other paid marketing channels in the
25           future and cannot be certain that these efforts will yield more clients or be cost-
             effective. Moreover, new clients may not purchase from us as frequently or spend as
26           much with us as existing clients, and the revenue generated from new clients may not be
27           as high as the revenue generated from our existing clients. These factors may harm our
             growth prospects and our business could be adversely affected.
28
                                                          25
                                       Verified Shareholder Derivative Complaint
                Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 27 of 49



 1
     (Emphasis added).
 2
               Articles and Analyst Reports Following the Company’s Financial Disclosures
 3
               97.     The market reacted favorably in the wake of the Company’s financial results disclosed on
 4
     June 7, 2018 and June 8, 2018, with the price of the Company’s stock swelling from $19.67 per share at
 5
     the close of trading on June 7, 2018, to a high of $25.38 during intraday trading on June 8, 2018,
 6
     representing an increase of over 29% on unusually heavy volume of 12.6 million shares. Additionally, a
 7
     number of news outlets and analysts commented on the Company’s purportedly optimistic growth
 8
     prospects.
 9
               98.     On June 7, 2018, CNBC aired a segment discussing the Company’s financial results, and
10
     published an article titled, “Stitch Fix soars after online styling service says active clients grew 30%.”2
11
     The article stated that the Company had exceeded Wall Street’s forecast of 2.66 million in Active
12
     Clients, and referenced the Company’s “strong earnings and user growth.”
13
               99.     On June 8, 2018, RBC Capital Markets published an analyst report titled, “Q3:18 was a
14
     ‘good fit,’” which stated, “Stitch Fix’s Active Clients came in at 2.688MM, above the Street’s
15
     expectation of 2.665MM and our expectation of 2.675MM. These were positive results, with Active
16
     Client Growth remaining healthy at 30% Y/Y.”
17
               100.    On June 8, 2018, Barclays published a report on the Company, which stated, “[p]ositives
18
     In 3Q: . . . Active Client growth was stable at 30% Y/Y and the 614K net additions Y/Y was the highest
19
     level in several quarters.”
20
               101.    On June 8, 2018, Piper Jaffray issued an analyst report titled, “Well Executed Q3; Strong
21
     Initiatives & Scaling Supply Chain Keep Us Optimistic,” which stated, “SFIX revenue of $317M (+29%
22
     Y/Y) came in above consensus expectations for $307M. Q/Q active clients accelerated on a Y/Y basis
23
     for the third straight quarter to 2.7M.”
24
               102.    On June 8, 2018, William Blair published an analyst report titled, “Beat-and-Raise
25
     Quarter on Top and Bottom Line; Introducing Stitch Fix Kids,” which stated, in relevant part, “Stitch
26
     Fix shares are up about 6% in the aftermarket, likely due to strong financial performance on the quarter,
27

28   2
         https://www.cnbc.com/2018/06/07/stitch-fix-earnings-q3-2018.html (last visited December 10, 2019).
                                                          26
                                       Verified Shareholder Derivative Complaint
                Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 28 of 49



 1
     as well as boosted guidance for the full year. As active clients continue to grow in the 30% range for the
 2
     fourth straight quarter, we believe that investors remain excited for the large opportunity moving
 3
     forward.”
 4
            103.    On June 19, 2018, CNBC published an additional article on the Company, titled, “Trader:
 5
     this Company could be the ‘Netflix of apparel.’”3 The article commented on the Company’s Active
 6
     Client growth, stating the following, in relevant part:
 7
            On Monday, Ritholtz Wealth Management CEO and “Halftime Report” trader Josh
 8          Brown bought Stitch Fix since he believes it could become the “Netflix of apparel.”
                                                    ***
 9
            “If you look at the trouble the apparel companies have had building an online business
10          fast enough to offset the decline in foot traffic Stitch Fix might be an answer,” he said on
            Monday’s “Halftime Report.” “It may become the Netflix of apparel.”
11
            Brown also likes the fundamentals of the company. He noted that it is “growing its user
12          base by an outstanding number” and that it’s also showing accelerating revenue. “I think
13          they found a way to build a business in apparel online that just absolutely delights their
            customers,” he said
14                                                ***
            The company most recently reported quarterly results on June 7 that topped analyst
15          estimates for both earnings and revenue, and the number of subscribers grew 30% in Q3
            compared to a year earlier. The stock has soared 33% since the company announced
16          results.
17
            July 15, 2018 Today Show
18
            104.    On July 15, 2018, Defendant Lake made an appearance as a guest on NBC’s Today
19
     Show. On the Today Show, Defendant Lake discussed how Stitch Fix had launched with only 29
20
     customers, as NBC displayed a digital graphic showcasing the Company’s purported 2.7 million Active
21
     Clients.
22
            Subsequent Favorable Articles and Analyst Reports on the Company
23
            105.    On August 9, 2018, SunTrust Robinson Humphrey Capital Markets started coverage of
24
     the Company, issuing an analyst report titled, “Disruptive by Design; Initiate with Buy/$38 PT.” The
25
     article referred to the Company’s Active Clients as a “key revenue driver,” stating the following:
26

27
     3
        https://www.cnbc.com/2018/06/19/trader-this-company-could-be-the-netflix-of-apparel.html   (last   visited
28   December 11, 2019).
                                                        27
                                     Verified Shareholder Derivative Complaint
             Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 29 of 49



 1          Stitch Fix also reports two top line KPIs on a quarterly basis: active clients and net
            revenue per active client.
 2
            Active Clients is a key revenue driver.
 3

 4                  (i)     Active Clients: An active client is defined as somebody that has checked
            out a Fix in the last 12 months. A client “checks out” a Fix when he/she indicates which
 5          item(s) he/she is keeping through the company’s mobile app or website.
 6
            106.    The SunTrust Robinson Humphrey Capital Markets analyst report also commented on the
 7
     Company’s representations concerning its use of advertising, stating the following, in relevant part:
 8

 9          The core Women’s category caters to sizes 0-14 (less than 50% of women in the U.S.),
            and though recently the category has decelerated, we believe there is still plenty of room
10          for growth in this ~$100B market (Coresight). For example, through the first five years,
            the majority of the growth was more organic in nature, as the company utilized word of
11          mouth, customer referrals and social media influencers/bloggers. As of a May 2017,
            aided brand awareness for women with household income above $50K and ages 21-65
12          was just 41% (Millward Brown), and we believe investments in both traditional and
13          online advertising channels should help grow this metric, and in turn allow the company
            to acquire new customers.
14                                                ***
            We believe Stitch Fix will be able to attract new clients as the company leans into
15          advertising. Importantly, the company has stated customer acquisition costs have
            remained stable over the last few quarters, suggesting this level of relative spend is the
16          new normal. We note the company has provided a long-term target of advertising
17          expenses representing 9-11% of total revenues (vs. 9% for FY 2018E).

18
            107.    On September 25, 2018, J.P. Morgan published an analyst report titled, “Thoughts Into
19
     4QFY18 Earnings: Focus on FY19 Revenue Guide, w/Consensus Low & Expectations High; Neutral,
20
     $36 PT.” The report commented on the connection between the Company’s Active Client growth and its
21
     revenue growth, stating the following, in relevant part:
22
            Stitch Fix reports 4Q earnings on Monday, 10/1 after market close, with the 5pm ET
23          conference call available at: US: (800) 458-4121; Int’l: (323) 794-2093; Passcode:
            8417189. We’re looking for:
24

25                 1)      Active Clients of 2.808M (+28% Y/Y), driven by Women’s Active Clients
            of 2.510M (+23% Y/Y) & Men’s Active Clients of 298k (+94% Y/Y). We do not model
26          any contribution from Kids, which launched on 7/10, given SFIX’s 4Qend of 7/28.

27

28
                                                       28
                                    Verified Shareholder Derivative Complaint
             Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 30 of 49



 1
            108.    On September 28, 2018, RBC Capital Markets published an analyst report titled, “FQ4
 2
     Preview & Cheat Sheet,” which commented on the Company’s Active Clients as being a key metric,
 3
     stating the following:
 4
            Key Metrics to Focus On: 1) Active Clients: For FQ4:18 we estimate 2.8MM active
 5          clients, up 29% Y/Y on 6-pt easier comp. This translates to 148K new active clients; 2)
            Revenue Per Client: For FQ4 we estimate $433 in Annual Revenue Per Client, down
 6
            (3%) Y/Y, and flat from FQ3, primarily due to a mix-shift to the Men’s and Plus
 7          categories.

 8
            109.    The statements in ¶¶ 87–91, 93–96, and 104 were materially false and misleading, and
 9
     they failed to disclose material facts necessary to make the statements made not false and misleading.
10
     Specifically, the Individual Defendants improperly failed to disclose, inter alia, that: (1) the Company’s
11
     Active Client growth had stagnated significantly; (2) the Company had planned to, and did, discontinue
12
     its national television advertisement campaign for 10 out of the 13 weeks comprising the fiscal quarter
13
     ended April 28, 2018; (3) the cessation of the Company’s national television advertisement campaign
14
     was a major contributing factor to the stagnation of the Company’s Active Client growth; (4) as a result
15
     of the Company’s stagnated Active Client growth, the Company’s financial prospects and purported
16
     “positive momentum” were far weaker than the Company had represented to the investing public; and
17
     (5) the Company failed to maintain internal controls. As a result of the foregoing, the Company’s public
18
     statements were materially false and misleading at all relevant times.
19
                                                The Truth Emerges
20
            October 1, 2018 Press Release and Letter to Shareholders
21
            110.    During after-market hours on October 1, 2018, the Company issued a press release
22
     containing the Company’s financial results for the fiscal quarter ended July 28, 2018. The press release
23
     reported 2.7 million Active Clients, revealing that the Company’s Active Client growth had entirely
24
     stagnated throughout the quarter. The press release stated the following, in relevant part:
25
            Stitch Fix, Inc. (NASDAQ:SFIX), the leading online personal styling service, has
26          released its financial results for the fourth quarter and full fiscal year 2018 ended July 28,
27          2018 and posted a letter to its shareholders on its investor relations website.

28          Fourth quarter highlights
                                                       29
                                    Verified Shareholder Derivative Complaint
              Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 31 of 49



 1
                •   Active clients of 2.7 million, an increase of 25% year over year
 2              •   Net revenue of $318.3 million, an increase of 23% year over year
 3              •   Net income of $18.3 million and adjusted EBITDA of $11.1 million
                •   Diluted earnings per share of $0.18
 4

 5          111.    Also on October 1, 2018, the Company issued a letter to shareholders, which for the first

 6   time revealed that the Company had temporarily ceased airing national television advertisements for 10

 7   weeks, which constituted roughly 80% of the fiscal quarter ended July 28, 2018. The letter to

 8   shareholders stated the following, in relevant part:

 9          In Q4’18, we continued our measured and analytical approach to paid advertising as we
            tested key channels to better understand how to most effectively allocate our marketing
10
            spend. Specifically, during the quarter we performed a TV incrementality test, during
11          which we temporarily ceased our national TV campaign for 10 weeks to measure the
            channel’s efficacy.
12

13          112.    The letter to shareholders also revealed that the Company’s Active Clients had only

14   grown by a mere 54,000 during the quarter, which was the smallest amount of Active Client growth

15   during a fiscal quarter that the Company had ever reported.

16          October 1, 2018 Conference Call

17          113.    On October 1, 2018, Defendants Lake, Yee, and Smith attended a conference call with

18   analysts held to discuss the Company’s earnings for the fiscal quarter ended July 28, 2018. During the

19   call, Defendant Smith echoed the statement made in the letter to shareholders issued on October 1, 2018

20   that the Company had “temporarily ceased” its television advertisement campaign.

21          114.    Analysts questioned Defendants Lake during the call about the discontinuation of the

22   Company’s television advertising campaign, and the Company’s disappointing Active Client growth. A

23   Piper Jaffray analyst asked Defendant Lake the following question:

24          I recognized you took the TV off during the majority of the quarter. But if you were to –
25          knowing what you know now about how effective that is, if that had been on throughout
            the quarter as you may have had in the past, what would customer net adds have looked
26          like? Is there a way to kind of back into that?

27

28
                                                       30
                                    Verified Shareholder Derivative Complaint
              Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 32 of 49



 1
            115.    In response, Defendant Lake merely stated, “on the first question around TV and just the
 2
     specifics of it, unfortunately, we don’t have that data to share.”
 3
            116.    Also during the call, a Barclays analyst asked Defendant Lake the following question:
 4
            So if we look at client net adds quarter-on-quarter, they were only up about 54,000 from
 5          last quarter. That cadence was a bit lower than the previous trend line. So is that mostly
            just cutting back the TV program? Or is there a different mix of one and dones from
 6
            these new categories that are growing fast? And any other color on the net adds would be
 7          helpful.

 8
            117.    Defendant Lake responded as follows:
 9
            I think we’re looking good in terms of kind of a year-over-year rate and we saw active
10          clients grow 25% year-over-year. We’re really happy with kind of the foundational
11          fundamental that really helped us to achieve that higher end of our guidance range. We
            don’t have any of – we wouldn’t say that this is a quality issue of like – that we have
12          more one and dones. I mean, if anything, I think this is a business where we’re really
            focusing on client quality and really focusing on ROI and LTV and how clients are
13          demonstrating value over the long term. And the more that we’re able to learn through
            things like the TV incrementality test, the more we’re able to hone that and really
14          improve that over time. And so I think these are – our top line revenue is consistent with
15          where we shared that we would be and consistent with where we plan to go in the future,
            and I think the underlying fundamentals are ones that we’re happy with.
16

17          118.    A JP Morgan analyst questioned Defendant Lake further about the Company’s television

18   advertisement campaign, asking for more details on the “better returns on the TV side than you

19   expected.” Defendant Lake responded as follows:

20          I think the way to think about that is just that it's really us fine-tuning, understanding how
            all of our different marketing channels contribute to our portfolio. Marketing
21          diversification is something we've talked about for a long time. And we always knew
22          that TV was an important component of that, but I think having gone through this test and
            having really understood more granularly how TV impacts, I think, we feel like it's a
23          really important part of the portfolio and you'll continue to see us invest there.

24
            119.    Following the Company’s financial disclosures and conference call on October 1, 2018,
25
     the price of the Company’s stock dropped precipitously, from $44.63 per share at the close of trading on
26
     October 1, 2018, to $28.94 per share at the close of trading on October 2, 2018, representing a
27
     significant loss in value of over 35%.
28
                                                        31
                                     Verified Shareholder Derivative Complaint
                Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 33 of 49



 1
               120.    Unsurprisingly, analysts reacted negatively to these disclosures, generally concluding that
 2
     the Company’s disappointing Active Client growth was largely due to the Company’s previously
 3
     unrevealed cessation of its television advertisement campaign.
 4
               121.    On October 1, 2018, the Wall Street Journal published an article titled, “Fashion
 5
     Emergency at Stitch Fix.”4 The article emphasized the dire implications of the Company’s stagnated
 6
     Active Client growth, stating the following:
 7
               When Stitch Fix, . . . a subscription fashion service, had its initial public offering last
 8             November, investors were skeptical. How many people would continue to pay for
               constant wardrobe updates?
 9

10             In its first quarters as a public company, Stitch Fix defied the skeptics and posted
               consistent growth, raising hopes that it could succeed where other subscription services
11             have failed. The stock had gained 73% this year through Monday’s close. Monday’s
               fiscal fourth-quarter results show that the bullish thesis may be coming apart at the
12             seams.
13                                                      ***
               [T]he key figure for this or any other subscription-based company is how many
14             customers it can keep engaged. Stitch Fix missed estimates for active clients, which were
               expected to reach 2.8 million. Instead, that figure stagnated at 2.7 million, exactly where
15             it had been at the end of the previous quarter, although that still is 25% higher than a year
               earlier. Shares fell by one-fifth in after-hours trading.
16

17             122.    On October 1, 2018, Piper Jaffray published an analyst report titled, “Remain Sidelined
18   Post Q4 Net Adds Miss; Ests. Moving Lower on Guidance; $31 PT.” The report stated the following:
19
               We believe newer businesses (men’s) continued to grow solidly but believe the core
20             women’s business has decelerated – not just in Q4 but in Q1 we note kid’s will be a
               revenue contributor in Q1. Net adds (+55k Q/Q) were the lowest sequential adds we’ve
21             seen in the last 12 quarters. To be fair, TV advertising was paused in 10 weeks of the
               quarter in a test and clearly had an adverse impact on this number. As TV ads have now
22             been reactivated in Q1, we will be monitoring the attach rate of new customers.
23
               123.    On October 1, 2018, RBC Capital Markets published an analyst report titled, “FQ4:18:
24
     No Need To Get Your Fundies in A Bunch.” The report commented on the Company’s “record lows” in
25
     growth, stating the following, in relevant part:
26

27

28   4
         https://www.wsj.com/articles/fashion-emergency-at-stitch-fix-1538431903 (last visited December 12, 2019).
                                                           32
                                        Verified Shareholder Derivative Complaint
             Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 34 of 49



 1          Mixed FQ4 Results: Revenue of $318MM came in slightly below RBC/Street @
            $319MM, largely due to lower than expected Active Clients. (Overly?) aggressive ad
 2          testing – a 10-week cessation of a national TV campaign – was likely a factor. Gross
            Margin of 44.4% came in above RBC/Street at 43.7%/43.5%, due to a decrease in
 3
            inventory reserve and clearance expense, as well as reduced shrink. EBITDA of
 4          $11.1MM came in above RBC/Street @ $10MM. FQ1 Revenue & EBITDA Guide
            Midpoints were below Street, while FY19 Revenue Guide Midpoint was above, while
 5          EBITDA range was below. All in, FQ4 Fundamentals were mixed – Revenue Growth
            and Client Net Adds were both Record Lows, tho Gross Margin & EBITDA Margin both
 6          climbed nicely Y/Y.
 7
            The Quarter Keys: 1) Active Clients Were Light: Came in at 2.74MM, below the Street
 8          @ 2.81MM, with 54K Net Adds vs. 180K in FQ3:18 and 120K in FQ4:17. Weak results.
                                                    ***
 9          Stitch Fix’s Active Clients came in at 2.74MM (up 25% Y/Y vs. 30% Y/Y in F3Q:18),
            below the Street’s expectation of 2.81MM and our expectation of 2.84MM. This
10          translates to ~54K in net additions (lowest we have seen yet) vs. our expectation of 148K.
11          While management did not call out any material cause for this decel, we believe that
            halting national TV campaigns for 10 weeks could have been a key reason.
12

13          124.    On October 1, 2018, Wells Fargo published an analyst report titled, “SFIX: Top-Line

14   That Needs a ‘Fix,’ 4Q Print Creates Some Concern.” The report described the Company’s Active

15   Client growth as “the smallest net add number seen in 2 years,” stating the following:

16          So, expectations aside, what was wrong with their 4Q print? A few key points: 1) SFIX
            missed sales – they hit the high-end of plan but missed the Street. Digging deeper, net
17          customer adds were just +2% from 3Q – said differently, they added just 54K active
18          customers in 4Q, the smallest net add number seen in 2 years (and potentially longer, our
            model doesn’t go back that far).
19                                                 ***
            The Bear Case . . . . We believe investors who are bearish on SFIX highlight that (1) top-
20          line growth will come at the expense of margins as SFIX ramps its new categories, which
            are lower GM (mainly due to being sub-scale) (2) active member growth is moderating
21          just as ad spend has stabilized – which shows that the business requires significant
22          investment in customer acquisition if it wants to remain a 20-25% top-line grower and (3)
            top-line is slowing quickly despite new category additions, illustrating weakness in the
23          “core.”

24
            125.    On October 1, 2018, SunTrust Humphrey Robinson published an analyst report titled,
25
     “Inline Quarter Fails to Impress; Fundamentals Intact/Maintain Buy.” The report pointed to the
26
     Company’s cessation of its television advertisement campaign as a factor impacting the Company’s
27
     Active Client growth, stating the following:
28
                                                       33
                                    Verified Shareholder Derivative Complaint
              Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 35 of 49



 1
            Key KPIs Under-whelming; Questions Remain Around Marketing Efficiency. Sequential
 2          net adds were 54K as active clients (as of period end) were 2.74M, below consensus
            expectations of 2.81M. [. . .] One of the issues on investors’ mind is the decline in
 3
            marketing efficiency this quarter, as advertising expenses were up Y/Y while sequential
 4          net adds of 54K this Q were below the 120K net adds in the year ago period. We note
            that there are several factors impacting this metric including investment in new categories
 5          (Plus, Kids, assortment across price points), and testing /experimenting. Here, the
            company experimented with its advertising budget throughout the quarter by pausing its
 6          national TV campaign, and continuing some regional spend. This may have had some
 7          influence over marketing efficiency, though the company would not quantify the impact.

 8          126.    On October 2, 2018, William Blair published an analyst report titled, “Greater-Than-
 9   Expected Deceleration of Active Clients Overshadows Plans to Launch Internationally.” The report
10   discussed the impact of the Company’s disappointing Active Client growth on the Company’s share
11   price, stating, “Stitch Fix shares are down about 20% in the aftermarket, likely due to greater-than-
12   expected deceleration on active clients and revenue, as well as lower-than expected EBITDA guidance
13   for fiscal 2019.”
14          127.    On October 2, 2018, Barclays published an analyst report titled, “Solid 4Q, Despite
15   Missing Buyside.” The report stated the following, in relevant part:
16
            The one area we were surprised was marketing efficiency eroding. SFIX pulledback on
17          national TV advertising (and continued to run some local TV) to test efficacy, which
            negatively weighed on both client growth and marketing efficiency. Active client growth
18          slowed to 25% Y/Y, and SFIX added just 54K net clients Q/Q, the lowest yet, with much
19          higher ad expense-per-net-add.

20
            128.    As of December 10, 2019, the Company’s stock trades as low as $26.23 per share, nearly
21
     half of the $51.19 per share peak the Company’s share price had reached during the Relevant Period.
22
                                          DAMAGES TO STITCH FIX
23
            129.    As a direct and proximate result of the Individual Defendants’ conduct, Stitch Fix has lost
24
     and expended, and will lose and expend, many millions of dollars.
25
            130.    Such expenditures include, but are not limited to, legal fees associated with the Securities
26
     Class Action filed against the Company, its CEO, its CFO, and its President and COO, and amounts paid
27
     to outside lawyers, accountants, and investigators in connection thereto.
28
                                                       34
                                    Verified Shareholder Derivative Complaint
              Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 36 of 49



 1
             131.    Additionally, these expenditures include, but are not limited to, handsome compensation
 2
     and benefits paid to the Individual Defendants who breached their fiduciary duties to the Company,
 3
     including bonuses tied to the Company’s attainment of certain objectives, and benefits paid to the
 4
     Individual Defendants who breached their fiduciary duties to the Company.
 5
             132.    As a direct and proximate result of the Individual Defendants’ conduct, Stitch Fix has
 6
     also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount” that
 7
     will plague the Company’s stock in the future due to the Company’s and their misrepresentations and
 8
     the Individual Defendants’ breaches of fiduciary duties and unjust enrichment.
 9
                                          DERIVATIVE ALLEGATIONS
10
             133.    Plaintiff brings this action derivatively and for the benefit of Stitch Fix to redress injuries
11
     suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their fiduciary duties
12
     as directors and/or officers of Stitch Fix, waste of corporate assets, and unjust enrichment, as well as the
13
     aiding and abetting thereof.
14
             134.    Stitch Fix is named solely as a nominal party in this action. This is not a collusive action
15
     to confer jurisdiction on this Court that it would not otherwise have.
16
             135.    Plaintiff is, and has continuously been at all relevant times, a shareholder of Stitch Fix.
17
     Plaintiff will adequately and fairly represent the interests of Stitch Fix in enforcing and prosecuting its
18
     rights, and, to that end, has retained competent counsel, experienced in derivative litigation, to enforce
19
     and prosecute this action.
20
                                     DEMAND FUTILITY ALLEGATIONS
21
             136.    Plaintiff incorporates by reference and re-alleges each and every allegation stated above
22
     as if fully set forth herein.
23
             137.    A pre-suit demand on the Board of Stitch Fix is futile and, therefore, excused. At the time
24
     of filing of this action, the Board consists of Defendants Lake, Anderson, Gurley, Hansen, Lynch, and
25
     McCollam (the “Director-Defendants”), and non-parties Mikkel Svane and Elizabeth Williams
26
     (collectively, the “Directors”). Plaintiff needs only to allege demand futility as to four of the eight
27
     Directors that were on the Board at the time this action was commenced.
28
                                                        35
                                     Verified Shareholder Derivative Complaint
              Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 37 of 49



 1
            138.    Demand is excused as to all of the Director-Defendants because each one of them faces,
 2
     individually and collectively, a substantial likelihood of liability as a result of the scheme they engaged
 3
     in knowingly or recklessly to make and/or cause the Company to make false and misleading statements
 4
     and omissions of material facts, while two of them engaged in insider sales based on material non-public
 5
     information, netting proceeds of over $14.2 million, which renders them unable to impartially
 6
     investigate the charges and decide whether to pursue action against themselves and the other
 7
     perpetrators of the scheme.
 8
            139.    In complete abdication of their fiduciary duties, the Director-Defendants either
 9
     knowingly or recklessly participated in making and/or causing the Company to make the materially false
10
     and misleading statements alleged herein. The fraudulent scheme was, inter alia, intended to make the
11
     Company appear more profitable and attractive to investors. As a result of the foregoing, the Director-
12
     Defendants breached their fiduciary duties, face a substantial likelihood of liability, are not disinterested,
13
     and demand upon them is futile, and thus excused.
14
            140.    Additional reasons that demand on Defendant Lake is futile follow. Defendant Lake is
15
     the founder of the Company and has served as the Company’s CEO since its inception in 2011. Thus, as
16
     the Company admits, she is a non-independent director. The Company provides Defendant Lake with
17
     her principal occupation, and she receives handsome compensation, including $5,327,433 during the
18
     fiscal year ended August 3, 2019. Additionally, Defendant Lake’s beneficial stock ownership provides
19
     her with control of approximately 24.2% of total voting power over matters set for shareholder
20
     determination, giving her substantial control over the continued employment of the Directors. Defendant
21
     Lake was ultimately responsible for all of the false and misleading statements and omissions that were
22
     made, including those contained in the foregoing conference calls and press releases, most of which she
23
     personally made statements in, and the June 2018 10-Q, which she signed. As the Company’s highest
24
     officer and as a trusted Company director, she conducted little, if any, oversight of the Company’s
25
     engagement in the scheme to make false and misleading statements, consciously disregarded her duties
26
     to monitor such controls over reporting and engagement in the scheme, and consciously disregarded her
27
     duties to protect corporate assets. Her insider sales before the fraud was exposed, which yielded at least
28
                                                        36
                                     Verified Shareholder Derivative Complaint
             Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 38 of 49



 1
     $13.5 million in proceeds, demonstrates her motive in facilitating and participating in the fraud.
 2
     Moreover, Defendant Lake is a defendant in the Securities Class Action. For these reasons, too,
 3
     Defendant Lake breached her fiduciary duties, faces a substantial likelihood of liability, is not
 4
     independent or disinterested, and thus demand upon her is futile and, therefore, excused.
 5
            141.    Additional reasons that demand on Defendant Anderson is futile follow. Defendant
 6
     Anderson has served as a Company director since April 2011. He also serves as a member of the
 7
     Compensation Committee. Moreover, Defendant Anderson’s beneficial stock ownership provides him
 8
     with control of approximately 47.2% of total voting power over matters set for shareholder
 9
     determination, making him a majority shareholder. As a trusted Company director, he conducted little, if
10
     any, oversight of the Company’s engagement in the scheme to make false and misleading statements,
11
     consciously disregarded his duties to monitor such controls over reporting and engagement in the
12
     scheme, and consciously disregarded his duties to protect corporate assets. For these reasons, too,
13
     Defendant Anderson breached his fiduciary duties, faces a substantial likelihood of liability, is not
14
     independent or disinterested, and thus demand upon him is futile and, therefore, excused.
15
            142.    Additional reasons that demand on Defendant Gurley is futile follow. Defendant Gurley
16
     has served as a Company director since August 2013. He also serves as the Chair of the Nominating and
17
     Corporate Governance Committee. As a trusted Company director, he conducted little, if any, oversight
18
     of the Company’s engagement in the scheme to make false and misleading statements, consciously
19
     disregarded his duties to monitor such controls over reporting and engagement in the scheme, and
20
     consciously disregarded his duties to protect corporate assets. For these reasons, too, Defendant Gurley
21
     breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or
22
     disinterested, and thus demand upon him is futile and, therefore, excused.
23
            143.    Additional reasons that demand on Defendant Hansen is futile follow. Defendant Hansen
24
     has served as a Company director since February 2014. She also serves as the Chair of the
25
     Compensation Committee. Defendant Hansen has received and continues to receive compensation for
26
     her role as a director as described above. As a trusted Company director, she conducted little, if any,
27
     oversight of the Company’s engagement in the scheme to make false and misleading statements,
28
                                                       37
                                    Verified Shareholder Derivative Complaint
              Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 39 of 49



 1
     consciously disregarded her duties to monitor such controls over reporting and engagement in the
 2
     scheme, and consciously disregarded her duties to protect corporate assets. Her insider sales before the
 3
     fraud was exposed, which yielded at least $731,330 in proceeds, demonstrates her motive in facilitating
 4
     and participating in the fraud. For these reasons, too, Defendant Hansen breached her fiduciary duties,
 5
     faces a substantial likelihood of liability, is not independent or disinterested, and thus demand upon her
 6
     is futile and, therefore, excused.
 7
            144.    Additional reasons that demand on Defendant Lynch is futile follow. Defendant Lynch
 8
     has served as a Company director since March 2018. She also serves as a member of the Compensation
 9
     Committee. Defendant Lynch has received and continues to receive compensation for her role as a
10
     director as described above. As a trusted Company director, she conducted little, if any, oversight of the
11
     Company’s engagement in the scheme to make false and misleading statements, consciously disregarded
12
     her duties to monitor such controls over reporting and engagement in the scheme, and consciously
13
     disregarded her duties to protect corporate assets. For these reasons, too, Defendant Lynch breached her
14
     fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus
15
     demand upon her is futile and, therefore, excused.
16
            145.    Additional reasons that demand on Defendant McCollam is futile follow. Defendant
17
     McCollam has served as a Company director since November 2016. She also serves as the Chair of the
18
     Audit Committee, and as a member of the Nominating and Corporate Governance Committee.
19
     Defendant McCollam has received and continues to receive compensation for her role as a director as
20
     described above. As a trusted Company director, she conducted little, if any, oversight of the Company’s
21
     engagement in the scheme to make false and misleading statements, consciously disregarded her duties
22
     to monitor such controls over reporting and engagement in the scheme, and consciously disregarded her
23
     duties to protect corporate assets. For these reasons, too, Defendant McCollam breached her fiduciary
24
     duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus demand
25
     upon her is futile and, therefore, excused.
26
            146.    Additional reasons that demand on the Board is futile follow.
27

28
                                                        38
                                     Verified Shareholder Derivative Complaint
              Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 40 of 49



 1
             147.   As described above, two of the Director-Defendants on the Board directly engaged in
 2
     insider trading, in violation of federal law. Defendants Lake and Hansen collectively received proceeds
 3
     of over $14.2 million as a result of insider transactions executed during the period when the Company’s
 4
     stock price was artificially inflated due to the false and misleading statements alleged herein. Therefore,
 5
     demand in this case is futile as to them, and thus excused.
 6
             148.   Demand in this case is excused because the Directors, six of whom are named as
 7
     defendants in this action, are beholden to and controlled by Defendant Anderson, who controls the
 8
     Company by virtue of his share ownership, which provided him with approximately 47.2% of total
 9
     shareholder voting power as of October 21, 2019. These shareholdings provide Defendant Anderson
10
     with significant control over the continued employment of the Directors. Thus, the Directors are unable
11
     to evaluate a demand with disinterest or independence as a result of Defendant Anderson’s control over
12
     them.
13
             149.   The Directors have longstanding business and personal relationships with each other and
14
     the Individual Defendants that preclude them from acting independently and in the best interests of the
15
     Company and the shareholders. These conflicts of interest precluded the Director-Defendants from
16
     adequately monitoring the Company’s operations and internal controls and calling into question the
17
     Individual Defendants’ conduct. Thus, any demand on the Directors would be futile.
18
             150.   Defendants Gurley, Hansen and McCollam, (the “Audit Committee Defendants”), served
19
     on the Company’s Audit Committee during the Relevant Period. Pursuant to the Company’s Audit
20
     Committee Charter, the Audit Committee Defendants were responsible for overseeing, inter alia, the
21
     Company’s accounting and financial reporting processes, the integrity of the Company’s financial
22
     statements and reports, and the adequacy of the Company’s internal controls over financial reporting.
23
     The Audit Committee Defendants failed to ensure the integrity of the Company’s financial statements
24
     and internal controls, as they are charged to do under the Audit Committee Charter, allowing the
25
     Company to engage in improper accounting methods and to file false and misleading financial
26
     statements with the SEC. Thus, the Audit Committee Defendants breached their fiduciary duties, are not
27
     disinterested, and demand is excused as to them.
28
                                                       39
                                    Verified Shareholder Derivative Complaint
              Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 41 of 49



 1
            151.    In violation of the Code of Conduct, the Director-Defendants conducted little, if any,
 2
     oversight of the Company’s internal controls over public reporting and of the Company’s engagement in
 3
     the Individual Defendants’ scheme to issue materially false and misleading statements to the public, and
 4
     facilitate and disguise the Individual Defendants’ violations of law, including breaches of fiduciary duty,
 5
     unjust enrichment, and waste of corporate assets. Two of the Director-Defendants violated the Code of
 6
     Conduct by selling shares of Company stock while in possession of material, non-public information
 7
     about the Company. Moreover, in violation of the Code of Conduct, the Director-Defendants failed to
 8
     maintain the accuracy of Company records and reports, comply with laws and regulations, or conduct
 9
     business in an honest and ethical manner. Thus, the Director-Defendants face a substantial likelihood of
10
     liability and demand is futile as to them.
11
            152.    Stitch Fix has been and will continue to be exposed to significant losses due to the
12
     wrongdoing complained of herein, yet the Director-Defendants have not filed any lawsuits against
13
     themselves or others who were responsible for that wrongful conduct to attempt to recover for Stitch Fix
14
     any part of the damages Stitch Fix suffered and will continue to suffer thereby. Thus, any demand upon
15
     the Directors would be futile.
16
            153.    The Individual Defendants’ conduct described herein and summarized above could not
17
     have been the product of legitimate business judgment as it was based on bad faith and intentional,
18
     reckless, or disloyal misconduct. Thus, none of the Director-Defendants can claim exculpation from
19
     their violations of duty pursuant to the Company’s charter (to the extent such a provision exists). As a
20
     majority of the Directors face a substantial likelihood of liability, they are self-interested in the
21
     transactions challenged herein and cannot be presumed to be capable of exercising independent and
22
     disinterested judgment about whether to pursue this action on behalf of the shareholders of the
23
     Company. Accordingly, demand is excused as being futile.
24
            154.    The acts complained of herein constitute violations of fiduciary duties owed by Stitch
25
     Fix’s officers and directors, and these acts are incapable of ratification.
26
            155.    The Director-Defendants may also be protected against personal liability for their acts of
27
     mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability
28
                                                         40
                                      Verified Shareholder Derivative Complaint
                Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 42 of 49



 1
     insurance if they caused the Company to purchase it for their protection with corporate funds, i.e.,
 2
     monies belonging to the stockholders of Stitch Fix. If there is a directors’ and officers’ liability
 3
     insurance policy covering the Directors, it may contain provisions that eliminate coverage for any action
 4
     brought directly by the Company against the Directors, known as, inter alia, the “insured-versus-insured
 5
     exclusion.” As a result, if the Director-Defendants were to sue themselves or certain of the officers of
 6
     Stitch Fix, there would be no directors’ and officers’ insurance protection. Accordingly, the Director-
 7
     Defendants cannot be expected to bring such a suit. On the other hand, if the suit is brought derivatively,
 8
     as this action is brought, such insurance coverage, if such an insurance policy exists, will provide a basis
 9
     for the Company to effectuate a recovery. Thus, demand on the Directors is futile and, therefore,
10
     excused.
11
            156.    If there is no directors’ and officers’ liability insurance, then the Director-Defendants will
12
     not cause Stitch Fix to sue the Individual Defendants named herein, since, if they did, they would face a
13
     large uninsured individual liability. Accordingly, demand is futile in that event, as well.
14
            157.    Thus, for all of the reasons set forth above, all of the Director-Defendants, and, if not all
15
     of them, at least four of the Directors, cannot consider a demand with disinterestedness and
16
     independence. Consequently, a demand upon the Board is excused as futile.
17
                                                  FIRST CLAIM
18
                         Against Individual Defendants for Breach of Fiduciary Duties
19
            158.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth
20
     above, as though fully set forth herein.
21
            159.    Each Individual Defendant owed to the Company the duty to exercise candor, good faith,
22
     and loyalty in the management and administration of Stitch Fix’s business and affairs.
23
            160.    Each of the Individual Defendants violated and breached his or her fiduciary duties of
24
     candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.
25
            161.    The Individual Defendants’ conduct set forth herein was due to their intentional or
26
     reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual
27

28
                                                        41
                                     Verified Shareholder Derivative Complaint
              Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 43 of 49



 1
     Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the rights
 2
     and interests of Stitch Fix.
 3
            162.    In breach of their fiduciary duties, the Individual Defendants failed to maintain an
 4
     adequate system of oversight, disclosure controls and procedures, and internal controls.
 5
            163.    In further breach of their fiduciary duties owed to Stitch Fix, the Individual Defendants
 6
     willfully or recklessly made and/or caused the Company to make false and misleading statements and
 7
     omissions of material fact that failed to disclose, inter alia, that: (1) the Company’s Active Client
 8
     growth had stagnated significantly; (2) the Company had planned to, and did, discontinue its national
 9
     television advertisement campaign for 10 out of the 13 weeks comprising the fiscal quarter ended April
10
     28, 2018; (3) the cessation of the Company’s national television advertisement campaign was a major
11
     contributing factor to the stagnation of the Company’s Active Client growth; (4) as a result of the
12
     Company’s stagnated Active Client growth, the Company’s financial prospects and purported “positive
13
     momentum” were far weaker than the Company had represented to the investing public; and (5) the
14
     Company failed to maintain internal controls. As a result of the foregoing, the Company’s public
15
     statements were materially false and misleading at all relevant times.
16
            164.    The Individual Defendants failed to correct and/or caused the Company to fail to rectify
17
     any of the wrongs described herein or correct the false and misleading statements and omissions of
18
     material fact referenced herein, rendering them personally liable to the Company for breaching their
19
     fiduciary duties.
20
            165.    In breach of their fiduciary duties, three of the Individual Defendants engaged in lucrative
21
     insider sales while the price of the Company’s common stock was artificially inflated due to the false
22
     and misleading statements of material fact discussed herein.
23
            166.    The Individual Defendants had actual or constructive knowledge that the Company
24
     issued materially false and misleading statements, and they failed to correct the Company’s public
25
     statements. The Individual Defendants had actual knowledge of the misrepresentations and omissions of
26
     material facts set forth herein, or acted with reckless disregard for the truth, in that they failed to
27
     ascertain and to disclose such facts, even though such facts were available to them. Such material
28
                                                       42
                                    Verified Shareholder Derivative Complaint
              Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 44 of 49



 1
     misrepresentations and omissions were committed knowingly or recklessly and for the purpose and
 2
     effect of artificially inflating the price of the Company’s securities and disguising insider sales.
 3
            167.    The Individual Defendants had actual or constructive knowledge that they had caused the
 4
     Company to improperly engage in the fraudulent scheme set forth herein and to fail to maintain adequate
 5
     internal controls. The Individual Defendants had actual knowledge that the Company was engaging in
 6
     the fraudulent scheme set forth herein, and that internal controls were not adequately maintained, or
 7
     acted with reckless disregard for the truth, in that they caused the Company to improperly engage in the
 8
     fraudulent scheme and to fail to maintain adequate internal controls, even though such facts were
 9
     available to them. Such improper conduct was committed knowingly or recklessly and for the purpose
10
     and effect of artificially inflating the price of the Company’s securities and engaging in insider sales.
11
     The Individual Defendants, in good faith, should have taken appropriate action to correct the schemes
12
     alleged herein and to prevent them from continuing to occur.
13
            168.    These actions were not a good-faith exercise of prudent business judgment to protect and
14
     promote the Company’s corporate interests.
15
            169.    As a direct and proximate result of the Individual Defendants’ breaches of their fiduciary
16
     obligations, Stitch Fix has sustained and continues to sustain significant damages. As a result of the
17
     misconduct alleged herein, the Individual Defendants are liable to the Company.
18
            170.    Plaintiff on behalf of Stitch Fix has no adequate remedy at law.
19
                                                 SECOND CLAIM
20
                             Against Individual Defendants for Unjust Enrichment
21
            171.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth
22
     above, as though fully set forth herein.
23
            172.    By their wrongful acts, violations of law, and false and misleading statements and
24
     omissions of material fact that they made and/or caused to be made, the Individual Defendants were
25
     unjustly enriched at the expense of, and to the detriment of, Stitch Fix.
26
            173.    The Individual Defendants either benefitted financially from the improper conduct and
27
     their making lucrative insider sales or received unjustly lucrative bonuses tied to the false and
28
                                                        43
                                     Verified Shareholder Derivative Complaint
              Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 45 of 49



 1
     misleading statements, or received bonuses, stock options, or similar compensation from Stitch Fix that
 2
     was tied to the performance or artificially inflated valuation of Stitch Fix, or received compensation that
 3
     was unjust in light of the Individual Defendants’ bad faith conduct.
 4
            174.    Plaintiff, as a shareholder and a representative of Stitch Fix, seeks restitution from the
 5
     Individual Defendants and seeks an order from this Court disgorging all profits—including from insider
 6
     sales, benefits, and other compensation, including any performance-based or valuation-based
 7
     compensation—obtained by the Individual Defendants due to their wrongful conduct and breach of their
 8
     fiduciary duties.
 9
            175.    Plaintiff on behalf of Stitch Fix has no adequate remedy at law.
10
                                                 THIRD CLAIM
11
                         Against Individual Defendants for Waste of Corporate Assets
12
            176.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth
13
     above, as though fully set forth herein.
14
            177.    As a further result of the foregoing, the Company will incur many millions of dollars of
15
     legal liability and/or costs to defend unlawful actions, to engage in internal investigations, and to lose
16
     financing from investors and business from future customers who no longer trust the Company and its
17
     products.
18
            178.    Furthermore, the Individual Defendants caused themselves to receive excessive
19
     compensation from the Company given their misconduct, thereby wasting the Company’s assets.
20
            179.    As a result of the waste of corporate assets, the Individual Defendants are each liable to
21
     the Company.
22
            180.    Plaintiff on behalf of Stitch Fix has no adequate remedy at law.
23
                                                FOURTH CLAIM
24
                          Against Defendants Lake, Yee, and Smith for Contribution
25                           Under Sections 10(b) and 21D of the Exchange Act
26          181.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

27   above, as though fully set forth herein.

28
                                                       44
                                    Verified Shareholder Derivative Complaint
              Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 46 of 49



 1
            182.    Stitch Fix, along with Defendants Lake, Yee, and Smith are named as defendants in the
 2
     Securities Class Action, which asserts claims under the federal securities laws for violations of Sections
 3
     10(b) and 20(a) of the Exchange Act, and SEC Rule 10b-5 promulgated thereunder. If and when the
 4
     Company is found liable in the Securities Class Action for these violations of the federal securities laws,
 5
     the Company’s liability will be in whole or in part due to Defendants Lake, Yee, and Smith’s willful
 6
     and/or reckless violations of their obligations as officers and/or directors of Stitch Fix.
 7
            183.    Defendants Lake, Yee, and Smith, because of their positions of control and authority as
 8
     officers and/or directors of Stitch Fix, were able to and did, directly and/or indirectly, exercise control
 9
     over the business and corporate affairs of Stitch Fix, including the wrongful acts complained of herein
10
     and in the Securities Class Action.
11
            184.    Accordingly, Defendants Lake, Yee, and Smith are liable under 15 U.S.C. § 78j(b),
12
     which creates a private right of action for contribution, and Section 21D of the Exchange Act, 15 U.S.C.
13
     § 78u-4(f), which governs the application of a private right of action for contribution arising out of
14
     violations of the Exchange Act.
15
            185.    As such, Stitch Fix is entitled to receive all appropriate contribution or indemnification
16
     from Defendants Lake, Yee, and Smith.
17
                                              PRAYER FOR RELIEF
18
            186.    FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all
19
     Individual Defendants as follows:
20
                    (a)     Declaring that Plaintiff may maintain this action on behalf of Stitch Fix, and that
21
     Plaintiff is an adequate representative of the Company;
22
                    (b)     Declaring that the Individual Defendants have breached and/or aided and abetted
23
     the breach of their fiduciary duties to Stitch Fix;
24
                    (c)     Determining and awarding to Stitch Fix the damages sustained by it as a result of
25
     the violations set forth above from each of the Individual Defendants, jointly and severally, together
26
     with pre-judgment and post-judgment interest thereon;
27
                    (d)     Directing Stitch Fix and the Individual Defendants to take all necessary actions to
28
                                                        45
                                     Verified Shareholder Derivative Complaint
             Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 47 of 49



 1
     reform and improve its corporate governance and internal procedures to comply with applicable laws
 2
     and to protect Stitch Fix and its shareholders from a repeat of the damaging events described herein,
 3
     including, but not limited to, putting forward for shareholder vote the following resolutions for
 4
     amendments to the Company’s Bylaws or Certificate of Incorporation and the following actions as may
 5
     be necessary to ensure proper corporate governance policies:
 6
                          1. a proposal to strengthen the Board’s supervision of operations and develop and
 7
                 implement procedures for greater shareholder input into the policies and guidelines of the
 8
                 Board;
 9
                          2. a provision to permit the shareholders of Stitch Fix to nominate at least four
10
                 candidates for election to the Board; and
11
                          3. a proposal to ensure the establishment of effective oversight of compliance with
12
                 applicable laws, rules, and regulations.
13
                    (e)     Awarding Stitch Fix restitution from the Individual Defendants, and each of them;
14
                    (f)     Awarding Plaintiff the costs and disbursements of this action, including
15
     reasonable attorneys’ and experts’ fees, costs, and expenses; and
16
                    (g)     Granting such other and further relief as the Court may deem just and proper.
17
                                          JURY TRIAL DEMANDED
18
     Plaintiff hereby demands a trial by jury.
19

20
     Dated: December 12, 2019                           Respectfully submitted,
21
                                                        GREEN & NOBLIN, P.C.
22

23                                                      /s/Robert S. Green
                                                        Robert S. Green
24
                                                        James Robert Noblin
25                                                      2200 Larkspur Landing Circle, Suite 101
                                                        Larkspur, CA 94939
26
                                                        Telephone: (415) 477-6700
27                                                      Facsimile: (415) 477-6710
                                                        Email: gnecf@classcounsel.com
28
                                                       46
                                    Verified Shareholder Derivative Complaint
     Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 48 of 49



 1                                      Liaison Counsel for Plaintiff

 2                                      THE BROWN LAW FIRM, P.C.
                                        Timothy Brown
 3                                      240 Townsend Square
 4                                      Oyster Bay, NY 11771
                                        Telephone: (516) 922-5427
 5                                      Facsimile: (516) 344-6204
                                        Email: tbrown@thebrownlawfirm.net
 6
                                        Counsel for Plaintiff
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         47
                      Verified Shareholder Derivative Complaint
        Case 4:19-cv-08127-DMR Document 1 Filed 12/12/19 Page 49 of 49



                                        9(5,),&$7,21

       ,     -XGH &KDPEHUODLQ DP       D     SODLQWLII   LQ     WKH    ZLWKLQ     DFWLRQ
, KDYH UHYLHZHG      WKH DOOHJDWLRQV PDGH LQ WKLV VKDUHKROGHU GHULYDWLYH FRPSODLQW
NQRZ WKH FRQWHQWV WKHUHRI DQG DXWKRUL]H LWV ILOLQJ 7R WKRVH DOOHJDWLRQV RI ZKLFK
, KDYH SHUVRQDO NQRZOHGJH , EHOLHYH WKRVH DOOHJDWLRQV WR EH WUXH $V WR WKRVH DOOHJDWLRQV
RI ZKLFK , GR QRW KDYH SHUVRQDO NQRZOHGJH , UHO\ XSRQ P\ FRXQVHO DQG WKHLU LQYHVWLJDWLRQ
DQG EHOLHYH WKHP WR EH WUXH

       , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ LV WUXH DQG FRUUHFW ([HFXWHG WKLV BWK
          
GD\ RI BBBBBBBBBB 
                                                 BBBBBBBB
                              +VEF $IBNCFSMBJO
